          Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 1 of 65




PARLATORE
     LAW GROUP


 January 16, 2020

 Office of Inspector General
 United States Department of Defense,
 4800 Mark Center Drive
 Alexandria, VA 22350-1500

         Re: Complaint against David Ursini

         I represent LtCol Michael Nesbitt, CDR Martin Weyenberg and CDR Bryan Roberts. I am
 writing this letter on behalf of my clients, to formally complain of the conduct of David Ursini, an
 investigator in your office in his handling of an investigation into my clients.

        Mr. Ursini, a former Naval Flight Officer 1, was assigned to investigate the claims of
 whistleblower retaliation and restriction against LT Steven Shaw, USN, an Instructor Under
 Training (IUT) at Strike Fighter Squadron 106 (VFA-106), the F/A-18 Fleet Replacement
 Squadron (FRS) at Naval Air Station Oceana Virginia. During his time at VFA-106, LT Shaw
 never completed a single qualification; instead he devoted an enormous amount of time and effort
 to undermining the squadron leadership, his fellow instructors, and the approved Navy training
 methods and flight procedures. However, the most significant issues identified with LT Shaw
 were:
                                                                                                                         RFAs
         1. Secretlyy teaching  g students to disregard
                                                   g      the approved
                                                               pp        Navyy method of landing on an
                                                                                                                         1-10,
            aircraft carrier,, in favor of his unapproved
                                                  pp        and ppotentially
                                                                           y deadly
                                                                                  y technique;
                                                                                          q ;
                                                                                                                         11-16
         2. Intentionallyy violatingg regulations
                                         g         byy repeatedly
                                                         p      y bringing an unauthorized camera into
            a secure space with Top Secret material present; and
         3. Willfully disobeying orders to cease his unlawful activities.

         It is undisputed that squadron leadership took steps to hold LT Shaw accountable for this
 misconduct, which LT Shaw then complained of as retaliatory. However, as outlined herein, Mr.
 Ursini’s investigation and analysis of that alleged reprisal fails on the essential element of
 causation – whether the same personnel action(s) have been taken, withheld, or threatened absent
 the protected communication. One need only consider the depth of LT Shaw’s misconduct and its
 potentially deadly implications to conclude that the actions taken by my clients are exactly what
 the Navy expects of any commander when faced with a similar situation. Mr. Ursini failed to
 reach this obvious conclusion because he conducted an entirely improper investigation, violated
 regulations and constitutional protections, minimized or ignored anything that conflicted with his
 predetermined outcome.


 1
  It is unknown whether Mr. Ursini is still an active duty member of the U.S. Navy as he has alternatively represented
 himself to be a Commander and a civilian.




                                             ATTACHMENT F                                                       001
         Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 2 of 65




         Even a cursory y review of the evidence shows that LT Shaw must have devoted hundreds                          RFAs
of hours to creatingg an entire parallel
                                 p         and unauthorized pprogram
                                                                 g     of instruction to secretlyy teach
                                                                                                                        1-10
FRS students. He also used everyy opportunity
                                        pp       y to criticize the approved
                                                                     pp        methods and attempt  p to
discredit the qualified
              q         instructors to the students,, while encouraging
                                                                   g g them to follow his unapproved
                                                                                               pp
methods instead. Manyy of these methods,, as later evaluated byy the experts    p     at Air Test and
Evaluation Squadron
              q             (
                         23 (VX-23), ), were extremely dangerous and risked the death of both the
pilots, as well as the flight deck crews.

        Naval Air Training and Operating Procedures Standardization (NATOPS) are the Navy’s
mandatory flight operating instructions and procedures, most of which have been written in blood
in response to fatal mishaps. Although Mr. Ursini’ prior aviation experience was not in a carrier-
based aircraft, he should have still been sensitive to the extreme dangers of LT Shaw’s contempt
for these procedures and his subversive efforts to convince students to ignore them. Instead, Mr.
Ursini willfully ignored these obvious performance and safety issues.

       LT Shaw also demonstrated a deep animus towards the command and a desire to destroy
VFA-106. During his time at VFA-106, prior to the discovery of the dangerous activities outlined
above, he had made at least 11 separate protected communications. Many, if not all of these appear
to have been situations where LT Shaw sought opportunities to go outside the chain-of-command
to make the squadron look bad 2, such as approaching former students who had failed out of the
program before LT Shaw even reported onboard to counsel them on how to file IG complaints.
Despite the large number of IG complaints, LT Shaw never once attempted to approach his chain-
of-command and give them the opportunity to correct any of the problems that he perceived.
Additionally, most of these complaints were ultimately unsubstantiated.

        If there were any doubt as to LT Shaw’s desire to destroy VFA-106, he admitted to creating
an unauthorized uniform patch, which he dubbed the “underground
                                                             g       runway
                                                                          y patch,”
                                                                            p     , which he ggave
to any
     y of the students “who get it” andd followed his teachings, as opposed to the approved Navy                        RFAs
curriculum. This “underground runway patch” contains a profoundly disturbing modification of                            1-10
the VFA-106 patch, with the spear turned around to impale the gladiator through the face, with
blood pouring down. This image, glorifying the murder of the squadron mascot, is clearly a
physical manifestation of LT Shaw’s hatred and desire to destroy the squadron:




2
  After the success of the “bottle bet” complaint, LT Shaw even told squadron leadership that he was going to start
filing more IG complaints, but refused to speak with squadron leadership about what issues he perceived, so that they
could attempt to rectify those issues.

                                                         2

                                            ATTACHMENT F                                                       002
           Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 3 of 65




        Not only did Mr. Ursini ignore all of this, but he also made no secret about his bias, as he
describes himself on his LinkedIn profile as an “influential” investigator. 3 An effective
investigator should not consider themselves to be “influential,” but rather fair and impartial.
Evidence of Mr. Ursini’s bias permeates this entire investigation, as he has violated a number of
investigative principles to ensure that his reports would reflect the pre-determined conclusion.

        Mr. Ursini Failed to Properly Evaluate the Fourth Required Element of Causation

       As clearly laid out in the DoD Inspector General’s Guide to Investigating Military
Whistleblower Reprisal and Restriction Complaints (the Guide), there are four elements to
consider when evaluating an allegation of whistleblower retaliation:

               x   Element 1, Protected Communication (PC): Did Complainant make or prepare
                   to make a protected communication, or was Complainant perceived as having made
                   or prepared to make a protected communication?
               x   Element 2, Personnel Action (PA): Was an unfavorable personnel action taken or
                   threatened against Complainant, or was a favorable personnel action withheld or
                   threatened to be withheld from Complainant?
               x   Element 3, Knowledge: Did the responsible management official(s) have
                   knowledge that Complainant made or prepared to make protected
                   communication(s) or perceive Complainant as making or preparing to make
                   protected communication(s)?
               x   Element 4, Causation: Would the same personnel action(s) have been taken,
                   withheld, or threatened absent the protected communication(s)?

         The first three elements were never in dispute, only the fourth. Mr. Ursini’s analysis of
this critical fourth element failed because he did not consider the severity
                                                                           y of LT Shaw’s misconduct
or the ffact that myy clients had no viable options
                                              p      to discharge
                                                                g their duties other than to take the      RFAs
actions that theyy did in order to mitigate
                                         g    the extraordinary danger that LT Shaw posed to the           1-10
students, as well as other aviators and flight deck crews. Rather than looking for inferences to try
to fit his predetermined conclusion, Mr. Ursini would have been better off considering the ultimate
question – What personnel actions would normally be taken for an individual who committed the
acts that LT Shaw committed, if there were no protected communications at issue? What do we
expect our squadron commanders to do when faced with a subordinate who commits the following:

      1. Creates and distributes an entirelyy unauthorized and unapproved
                                                                       pp       course of instruction to   RFAs
         students,, includingg materials teachingg potentially deadly and prohibited techniques in areas   1 -10.
         that the IUT is not qualified to teach.
      2. Continues to secretly distribute this material to students after a direct order to stop.
      3. Maintains an undulyy familiar relationshipp with the students.
      4. Activelyy works to undermine the approved  pp        course of instruction and the qualified
                                                                                               q           RFAs
         instructors by y communicating   g pprivately
                                                     y with students, telling them upon checking in,       1-10
         “everything you’ve ever been told is a lie”

3
    https://www.linkedin.com/in/david-ursini-32468369/

                                                         3

                                            ATTACHMENT F                                           003
       Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 4 of 65




    Tells students to ignore the Tactical Pocket Checklist (PCL). Despite the fact that the PCL
       is the only approved procedure, he secretly tells the students that “the tac pcO is useless”
       before their first ever flight with live bombs.
    Tells students that the Navyy training  g methods are inadequate.
                                                                   q                                   RFAs
    Sneaks an unauthorized camera into secured spaces  p     to take unauthorized videos.            11-16
    Asks students to sneakk him him backk into
                                              into those same secured d sspaces
                                                                          paces after
                                                                                  f r his
                                                                                      his clearance is
       suspended.
           p
    Gives multiplep media interviews,, in violation off P  AO instructions,, where he criticizes the RFA
                                                           PAO
       Navy’s
            y trainingg methods,, holds himself out to be a master instructor (despite
                                                                                 ( p his failure to 22-23
       achieve anyy instructor qqualifications)) and admits that “unofficially” he is trying to change
       “the entire training culture for naval aviators.”
    Despite his claims of inventing a better method of landing on a carrier and trying to change
       the entire training culture, he failed to submit any of these as official change requests.
    Creates and distributes patches to students who follow his teachings. This patch looks very
       similar to the squadron patch, with the exception that it depicts the squadron mascot being
       murdered.
       The answer to this question is clear – we would expect that every commanding officer take
exactly the same corrective actions with an officer who committed the same scope of
misconduct.

       Unfortunately, Mr. Ursini never looked at this ultimate question, instead choosing the
ignore the forest and instead focus on a few outlying trees. The Guide outlines four factors to
evaluate when attempting to establish causation:

       1.   Reason stated by RMO for taking, withholding, or threatening the PA.
       2.   Timing between the protected communication(s) and personnel action(s).
       3.   Motive on the part of the RMO(s) to reprise.
       4.   Disparate treatment of Complainant as compared to other similarly situated individuals
            who did not make PCs.

        As discussed in a later section, Mr. Ursini improperly abused the Article 31(b) rights of
LtCol Nesbitt and refused to accept written answers to questions from any of my clients, thus
intentionally refusing to collect all of the necessary information relevant to the first factor. He
further refused to coordinate with military defense counsel for a review of the investigation’s
evidence in order to assist my clients in preparing their statements. In fact, the involved military
defense counsel have uniformly maintained that Mr. Ursini’s conduct was among the most
unprofessional and incompetent among any IG investigator they had previously encountered.

       The difficulty that my clients faced was the fact that LT Shaw had a demonstrated track
record of weaponizing the IG complaint process to wrongfully attack senior officers and attempt
to immunize himself from responsibility. While we disagree with Mr. Ursini’s unsupported
conclusion that my clients had motive to reprise, even he acknowledged that “motive to reprise
may have been lessened or overridden by his safety concerns.” It is exactly these safety concerns,
which Mr. Ursini has otherwise tried to minimize, that render any legitimate attempt to prove
causation fruitless.


                                                 4

                                     ATTACHMENT F                                              004
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 5 of 65




        It is impossible to make any analysis of whether the treatment of LT Shaw was disparate
“as compared to other similarly y situated individuals” because the depth
                                                                        p of LT Shaw’s conduct here
       p
is completely y unprecedented.
                  p              Nobodyy has ever heard of an unqualified
                                                                   q               p
                                                                             IUT spending g hundreds of               RFAs
hours to create an entirely
                          y pparallel curriculum,, activelyy underminingg the qualified
                                                                              q         instructors,, and             1-10
secretly
       y teachingg students to disregard
                                    g approved
                                           pp       techniques
                                                            q   in favor of unapproved
                                                                                pp       and ppotentially
                                                                                                        y
deadlyy techniques.
               q     While other instructors may y have deviated from standardized procedures, none
approached even a fraction of the sheer magnitude of LT Shaw’s behavior.

         The only disparity between my clients’ treatment of LT Shaw and what personnel actions
they would have taken, absent the protected communications, is the additional caution and care
that they took. My clients faced an untenable leadership dilemma of how to deal with an
unmitigated safety risk being created by a junior officer with a history of filing numerous IG
complaints. While whistleblowers must be protected, this protection does not mean they have a
free pass to violate orders and procedures and to engage in behavior that creates risks of substantial
injury, death, and millions of dollars of equipment damage. Faced with this dilemma and the near
certainty of yet another IG complaint 4, coupled with the claim that they were targeting LT Shaw
in retaliation, VFA-106 leadership did what we want our leaders to do – they consulted with their
superiors and their SJAs and asked leadership to temporarily remove LT Shaw from VFA-106 to
protect his whistleblower status. They even asked for an outside entity to conduct the
investigation. Both requests were denied by my clients’ superiors. In fact, VFA-106 leadership
followed the guidance that Congress set forth in subparagraph (b)(2)(C) to 10 USC § 1034:

                 Nothing in this paragraph shall be construed to limit the ability of a
                 commander to consult with a superior in the chain of command, an inspector
                 general, or a judge advocate general on the disposition of a complaint
                 against a member of the armed forces for an allegation of collateral
                 misconduct or for a matter unrelated to a protected communication. Such
                 consultation shall provide an affirmative defense against an allegation that
                 a member requested, directed, initiated, or conducted a retaliatory
                 investigation under this section.

       Mr. Ursini made a wrongful determination in this matter and my clients are being
wrongfully punished for following the advice of multiple SJAs, and the provisions of 18 USCS §
1034(b)(2)(C).

    Mr. Ursini Abused Article 31(b) to Prevent LtCol Nesbitt from Explaining his Actions,
     Refused to Take Statements from LtCol Nesbitt, CDR Weyenberg, or CDR Roberts,
                Materially Misrepresented these Exchanges in his Report and
      Improperly Relied on the Invocation of the Right to Counsel as Evidence of Guilt.

         Mr. Ursini exhibited reckless disregard for the Article 31(b) rights of the subjects/suspects
of his investigation in a manner designed to deprive the suspects their right to counsel and, in LtCol

4
   Upon being assigned the investigation, CNAL SJA explicitly told CDR Roberts that he should expect an IG
complaint on the backside. Unbeknownst to CNAL SJA and CDR Roberts at the time was that LT Shaw had already
filed the retaliation IG complaint four days earlier. Thus, CDR Roberts began his investigation while already under
investigation himself.

                                                        5

                                           ATTACHMENT F                                                      005
       Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 6 of 65




Nesbitt’s case, the opportunity to explain his actions completely by manipulating his status as a
“subject” or a “suspect.”

        When Mr. Ursini first notified LtCol Nesbitt that he was to be interviewed, he refused
LtCol Nesbitt’s requests to have counsel present, claiming that he was a “subject,” not a suspect,
and therefore had no right to counsel. Then, when the interview commenced, LtCol Nesbitt
demanded to understand his rights prior to answering questions. Mr. Ursini then read LtCol Nesbitt
his Article 31(b) rights, in effect, communicating that he had become a suspect not a subject by
virtue of his desire to understand his rights. LtCol Nesbitt invoked his right to counsel, terminating
the interview, while affirmatively stating that for “any additional interviews, I would desire to have
an attorney present.”

         After the aborted interview, LtCol Nesbitt contacted a Navy Judge Advocate at NAS
Oceana and Maj Contreras, a Judge Advocate and defense attorney in Quantico. While not detailed
to represent LtCol Nesbitt, Maj Contreras was assigned to assist him. Maj Contreras contacted
first the cognizant Staff Judge Advocate and then Mr. Ursini, in order to receive unredacted copies
of the final investigation. Mr. Ursini refused to engage in any meaningful communications with
Maj Contreras and made clear his contempt for the involvement of an attorney. Maj Contreras was
rightly concerned about Mr. Ursini’s demonstrated cavalier attitude about the proper conduct of
an interview and therefore requested that Mr. Ursini provide his questions in writing, and that
LtCol Nesbitt be permitted to submit written answers to any questions that Mr. Ursini provided.
There was significant concern that Mr. Ursini was not conducting an impartial investigation and
LtCol Nesbitt wanted to ensure that none of his answers could be misconstrued or misrepresented.

        CDR Weyenberg, on the advice of separate counsel, made the same offer to Mr. Ursini,
which was documented in the transcript of his aborted interview “for the record, CDR Weyenberg,
at the request of his counsel, has requested. that we send written questions to him and he will
provide written responses.” Mr. Ursini also refused this request, while similarly displaying the
same overtly hostile attitude towards the attorneys and contempt for the fact that CDR Weyenberg
had exercised his right to counsel.

        Mr. Ursini’s treatment of CDR Roberts was far more insidious, as he interviewed him for
over two hours about a wide variety of topics including his knowledge of LT Shaw’s protected
communications, his biases against LT Shaw, the scope of his investigation, certain investigative
steps taken and his ultimate findings. As it became clear that CDR Roberts’ answers did not
establish any bias, retaliation, or misconduct by anyone involved (aside from LT Shaw), Mr. Ursini
decided to advise CDR Roberts of his 31(b) rights, effectively terminating the interview. Under
UCMJ Article 31, these rights should have been read at the beginning of the interview, not after
two hours of questioning. Ordinarily, such a violation of CDR Roberts’ rights would invalidate
and suppress any inculpatory statements made, but Mr. Ursini turned this principle on its head. As
there were no inculpatory statements to suppress, Mr. Ursini instead chose not to include any of
the exculpatory statements made or explanations given, which would conflict with his pre-
determined conclusions. Later, through counsel, CDR Roberts also offered to answer further
questions in writing.




                                                  6

                                      ATTACHMENT F                                               006
       Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 7 of 65




        Mr. Ursini refused all of these requests, in effect manipulating the investigation to ensure
that CDR Weyenberg and LtCol Nesbitt would be prevented from providing information to refute
LT Shaw’s false claims and that CDR Roberts’ explanations could be disregarded entirely. Still,
LtCol Nesbitt provided his counseling notes and information to counter LT Shaw’s fabrications.
Incredibly, the report fails to mention any of this and, instead, makes several entirely misleading
assertions, such as “LtCol Nesbitt invoked his right to remain silent and did not provide testimony
or a statement on this topic.” A more accurate annotation would have been that “LtCol Nesbitt
invoked his right to counsel, upon being read his Article 31(b) rights and the investigator refused
to either interview him in the presence of counsel or accept written answers to questions.” Similar
passages appear in the report misrepresenting the communications with CDR Weyenberg and CDR
Roberts.

       Not only did Mr. Ursini misrepresent my clients’ invocations, he also repeatedly used that
invocation as evidence of guilt:

       1. “As LtCol Nesbill invoked his right to remain silent and did not provide any substantive
          testimony or statement in this matter, we found the Complainant's recollection of the
          May 7, 2018 conversation to be credible.” p. 42.
       2. “Absent any testimony from LtCol Nesbitt and based on the wording of the statement,
          we determined that LtCol Nesbitt's statement to the Complainant constituted an implied
          threat of disciplinary or corrective action.” p. 42.
       3. “We were unable to analyze CDR Roberts' conduct of the CDI for disparate treatment,
          as CDR Roberts invoked his .right to remain silent when questioned about his conduct
          as the CDI IO…no evidence was provided to support that similar actions were taken
          against persons who were not whistleblowers, and who were otherwise similarly
          situated. As such, we determined, by a preponderance of the evidence, that CDR
          Roberts violated 10 U.S.C. 1034 by conducting a retaliatory investigation for the
          primary purpose of punishing, harassing, or ostracizing a member of the Armed Forces
          for making protected communications.” p. 59.
       4. “Based on a preponderance of the evidence, CDR Weyenberg issued the Complainant
          an unfavorable FITREP for the period from February J through June 25, 20 18, in
          reprisal for his protected communications. CDR Weyenberg invoked his right to remain
          silent, and did not provide a statement detailing the reason he issued the Complainant
          an unfavorable FITREP.” p. 63.

        Ultimately, Mr. Ursini’s conclusions were fatally infected by his reckless treatment of my
clients’ Article 31(b) rights, his material misrepresentations of their invocations of those rights,
his refusal to accept written answers to any of his questions, and his unconstitutional use of their
rights invocations against them as evidence of guilt. As I have difficulty imagining that the training
that your office provides to investigators is so lacking that they do not understand these basic
constitutional principles, it is far more likely that Mr. Ursini’s misconduct here was willful and
intentional.




                                                  7

                                      ATTACHMENT F                                               007
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 8 of 65




    Mr. Ursini Failed to Properly Evaluate the Credibility and Motives of the Complainant

         In a case where witnesses provide opposing stories, it is vital to evaluate the credibility of
the witnesses. Additionally, a professional investigator must always evaluate the credibility and
motivations of the complainant when determining whether they are making a valid complaint. Mr.
Ursini made no such effort here, adopting the false narrative of LT Shaw without question or any
effort to test his credibility or motives to lie.

        Mr. Ursini claims to have interviewed a total of 25 witnesses 5 yet fails to properly address
what these witnesses told him about LT Shaw’s performance and interactions with the rest of the
squadron. Had Mr. Ursini asked, the rest of the squadron would not have been shy about providing
their observations. Indeed, after the submission of his report led to the firing of LtCol Nesbitt, a
Command Safety Assessment was conducted, with all of the instructor staff providing feedback,
much of which would have been helpful, had Mr. Ursini been looking for the truth. 6

        It is undisputed
                   p      that LT Shaw failed to qqualifyy in anyy instructor module during  g his entire       RFAs
tour with VFA-106,, despite
                          p beingg onboard for over 2.5 yyears,, while the average  g is 6-months,, with        1-10
                         g qualified
manyy instructors ggetting  q        within 3 months. LT Shaw’s lack of anyy qualifications
                                                                                     q               (and
                                                                                                     (
lack of anyy complaint
                 p      that he was improperly
                                       p p y prevented
                                                p            from ggettingg qualified)
                                                                            q        ) should have been
important
   p        to Mr. Ursini for a number of reasons,, not the least of which being that it is a legitimate,
non-retaliatory reason for him to receive unfavorable FITREPs.

        Despite
             p his utter lack of qualifications,
                                     q              , he chose to illegally
                                                                       g y and surreptitiously
                                                                                       p        y instruct
students on unapproved
                 pp       and dangerous
                                   g        procedures.
                                            p             He prepared
                                                             p p       his own unapproved
                                                                                    pp       syllabus
                                                                                              y       that
he secretlyy pprovided to students,, in violation of orders. In particular,
                                                                    p        , his conscious decision to
instruct students on dangerous,
                         g       , unapproved
                                       pp        carrier landingg techniques
                                                                        q    has potentially
                                                                                 p         y far-reaching
                                                                                                        g
and deadly y consequences,
                   q       , requiring
                               q       g significant
                                           g         remedial action byy the leadership of the squadron
to ensure that he did not endanger the lives of the students or flight deck crews.

        From his actions,, it is clear that LT Shaw never intended to teach the Navy’sy methods,,               RFAs
manyy of which have been written in blood. Instead,, a search for LT Shaw on the internet reveals               17,
numerous efforts to shamelessly    y promote
                                     p        himself and a false image
                                                                      g as an innovator and master              19-21
instructor,, while ppersistently         y criticizing
                               y ppublicly           g the time-tested methods of Naval Aviation.
Consider that,, soon after he began
                                 g his tour at VFA-106,, and without yet
                                                                       y qualifying
                                                                         q     y g to instruct even
a single module, he gave an interview to promote his mastery of instructing aviators:

                Lt. Steven Shaw trains naval aviators to flyy the F-18,, the main jjet fighter
                                                                                         g     of
                the Navy y and Marine Corps, p , at a base in Virginia
                                                                 g      Beach,, Virginia.
                                                                                   g       That’s
                his official jjob. But unofficially
                                                  y he is working
                                                                g to introduce the principles
                                                                                   p      p of
                deliberate ppractice into naval flightg training,
                                                                g, with the ultimate goal of
                changing the entire training culture for naval aviators. 7


5
  Interestingly, although Mr. Ursini determined that CDR Roberts coerced or coached statements from multiple
witnesses, he failed to interview a single one of those identified witnesses.
6
  A copy of the report of this survey is annexed hereto.
7
  https://www.peakdeliberatepractice.com/2017/11/07/an-interview-with-a-naval-f-18-fighter-pilot-and-trainer/

                                                     8

                                         ATTACHMENT F                                                   008
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 9 of 65




         In this article,, he unapologetically
                                  p g          y bashes the Navy’sy method of training     g ppilots and touts         RFAs
his great
    g      achievements in training g new aviators to do carrier landings g usingg his method,, rather than            17,
the approved
      pp        syllabus.
                 y          All the while,, he is not even a qqualified instructor,, is ineligible
                                                                                             g      to become          19-21
                                     8
an instructor at carrier landings  g , and is prohibited
                                                 p            from teaching g students. This article was
ppublished well before any protected communications were made or revealed to the VFA-106
 leadership.

                y, in a military.com
       Similarly,               y      article where LT Shaw touts the IG complaints
                                                                                  p      of racial
discrimination (were
               (      later found to be unsubstantiated)) that he helped
                                                                     p two former students file,, LT
Shaw again
       g     unapologetically
                 p g            promotes himself as a master instructor and his contempt for the
Navy’s approved methods:

                 Shaw believes that training         g should be less ppunitive,, and evaluations should
                 be less subjective.
                                  j          In his own instruction,, he says   y he puts
                                                                                       p that theory   y into
                 ppractice. He doesn't document negative        g       aspects
                                                                           p      on ggrade sheets,, and he
                  works with students outside a graded    g        environment to improve
                                                                                        p      technique
                                                                                                     q and
                  pperformance. If a student is failing,        g, he said,, the instructor should be held
                   accountable. "When I work with them,, because their trainingg approach        pp      and
                   technique q is more effective,, they     y all improve
                                                                     p      at the same rate. They're
                                                                                                    y all in
                   the same window of beginners," g        , Shaw said…Shaw said he'd do away          y with
                   ggraded simulator events entirely,           y, which he compared     p        to scoringg
                    pperformance during     g ppractice. During   g sims,, he said,, students need to learn
                     and familiarize themselves with systems,   y       , rather than worry   y about being g
                     assessed. Shaw is convinced that,, ggiven the chance,, his method could save
                     anyy founderingg student who has made it into the training          g pipeline.
                                                                                           pp         "When
                     theyy tell me that [Savage
                                          [       g and the other ppilots who spoke  p     to Military.com]
                                                                                                      y     ]
                     are jjust no good,
                                  g     , not onlyy is it obvious to me that they're
                                                                                   y the only   y minorities,,
                     they're
                         y being    g removed,"  , Shaw said. “It's, ‘Oh come on, I could get them
                     better than you in under a week.’”” 9

         LT Shaw’s well publicized
                          p           contempt
                                             p for the approved
                                                        pp       methods of Naval Aviation,, inflated
sense of importance
               p          and skill,, despite
                                          p    his inabilityy to achieve the necessary y instructor
qqualifications,, would normallyy be the end of an aviator’s career. However,, to immunize himself
 from any y consequences
                  q        while continuingg to fraudulently
                                                           y hold himself out as a master instructor,,
 LT Shaw made use of the IG system
                                 y      to make protected communications and then paint himself as
 the victim of the squadron’s leadership.

         Another troublingg aspect
                               p    of LT Shaw’s behavior is his use of the news media to make
unauthorized statements,, in his capacity
                                      p y as an “instructor,”    , negative
                                                                      g       to the Navyy and Naval
Aviation. LT Shaw uses his official billet as an instructor ((while failingg to disclose that he is not
qqualified)) to make these statements. In addition to the articles in which he is featured,, LT Shaw
 also surreptitiously leaks information to the press to further his personal agenda, at the expense of

8
   Onlyy qqualified Landing Signals Officers are eligible to become instructors in carrier landings. LT Shaw never
attended LSO School.
9
  https://www.military.com/daily-news/2018/04/04/naval-aviators-say-they-were-kicked-out-training-due-racial-
     p
bias.html

                                                          9

                                            ATTACHMENT F                                                         009
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 10 of 65




the Navy.y For
            F example,
                     p , we have received inquiries
                                            q       from reporters
                                                           p         g     g a significant
                                                                   regarding     g         amount                           RFA
of pprivate information that LT Shaw has released to the media,, including
                                                                         g several surreptitiously
                                                                                        p                                   17,
recorded conversations with LtCol Nesbitt, as well as copies of LtCol Nesbitt’s personal notes. 110                         19-21
                                                     Conclusion

        VFA-106 leadership was presented with a choice – to avoid the appearance of retaliation
by allowing LT Shaw to continue his dangerous behavior, or to prioritize their responsibilities of
command and address a serious safety issue, as well as an issue of good order and discipline by a
member of their command. They chose, after consulting with the SJAs, to prioritize their duties
to the safety of the personnel under their command and the crews onboard the carriers. Punishing
them for that choice sets a dangerous precedent.

        Much has been made in this report about an email allegedly describing the CDI as an
attempt to “kamikaze” LT Shaw. Despite efforts by Mr. Ursini to mischaracterize this statement
and misuse Article 31(b) to prevent CDR Roberts from explaining, it is clear that the intent behind
it was to describe his acknowledgment that any effort to investigate LT Shaw’s misconduct was
likely a suicide mission because a retaliatory IG complaint would undoubtedly be filed, regardless
of its meritless nature. In fact, LT Shaw filed the complaint alleging retaliation before CDR
Roberts had even been assigned as the investigating officer.

        Protecting whistleblowers is important. However, Mr. Ursini improperly prioritized this
protection over his duties to conduct fair, impartial, and ethical investigations by deliberately
ignoring significant facts and refusing to accept important information from witnesses. His report
noticeably does not find any fault with the results of the CDI, which found significant misconduct
by LT Shaw. Rather, Mr. Ursini only claims that VFA-106’s leadership appears to have been
motivated to commence this investigation out of reprisal. This logical non sequitur appears to
reinforce the notion that Mr. Ursini believes that LT Shaw should have been immunized from any
consequences of his dangerous conduct because of his status. This is a very dangerous precedent
to set and runs counter to the law.


                                                       Respectfully submitted,



                                                       Timothy C.
                                                               C Parlatore, Esq.
                                                                  Parlatore Esq




                                                                                                                            Alleged
10
  It is unknown how LT Shaw came to possess
                                          p       a copy
                                                      py of LtCol Nesbitt’s notebook in the first pplace. It appears
                                                                                                              pp     that   defamatory
he either unlawfully searched LtCol Nesbitt’s office to make copies for himself or received copies from Mr. Ursini.         statement
Either possibility is a very serious and deeply concerning issue.

                                                          10

                                             ATTACHMENT F                                                          010
DataSummaryReport                                                       Page 1 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 11 of 65




                    WARNING – Feedback provided in these survey results
                    may contain sensitive information regarding individuals or
                    organizational issues. Release of this information could
                    result in unwarranted adverse impact to an individual or
                    organization. Thus, appropriate action(s) to limit
                    disclosure of this data must be exercised. Furthermore,
                    any retaliatory actions against individuals are prohibited.


(ACASS) Naval Aviation Climate Assessment Survey System Summary Report
                      (Command Safety Assessment)
                           Data Summary For: VFA-106 (Instructors only)
                                          8/27/2019

                                               Print the Summary


Date of first survey:                               8/6/2019
Date of last survey:                                8/21/2019
Number of potential Respondents:                    50
Number of actual Respondents:                       34
Response Rate (34/50):                              68.0%
Statistical confidence level:                       50 to 70 percent
Number of comparison Respondents                    5,142
(filtered):

 Number of survey items with mean responses below the filtered comparison             8 yellow
 group's mean but within one-half standard deviation (38 total items):                flags*
 Number of survey items with mean responses below one-half standard deviation 3 red
 below the filtered comparison group's mean (38 total items):                 flags*


 *[As compared with filtered comparison group's.]




                                          ATTACHMENT F                                    011
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 2 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 12 of 65



                                                   Contents
           (To print only some Sections, uncheck the box at left to remove that Section from the Summary):

Section                                                    Product


  ᄖ   1    Demographics
  ᄖ   2    Summary Graph Of All Items' Mean Scores For VFA-106 Compared With Means
           For filtered comparison group's
  ᄖ   3    Composite Category Mean Scores For VFA-106 Compared With Mean Scores For
           filtered comparison group's
  ᄖ   4    Comments
  ᄖ   5    Unit Survey Results sorted relative to Comparison Group
  ᄖ   6    Unit Survey Results sorted by unit mean (Most to Least Favorable)
  ᄖ   7    Unit Survey Results sorted by survey item number
  ᄖ   8    Considerations Compiled With Respect To VFA-106's "Cautionary" (Red Flags)
           Survey Items
  ᄖ   9    Considerations Compiled With Respect To VFA-106's "Precautionary" (Yellow
           Flags) Survey Items




                                            ATTACHMENT F                                                     012
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 3 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 13 of 65




 Back to Contents

Section 1: Demographics

                    VFA-106 - CSA Survey: Instructors only (Aug 2019)
                           34 of 50 Requested Surveys Completed

                     First survey completed:              06 Aug 2019
                     Last survey completed:               21 Aug 2019
                              Median time to complete surveys: 33:01




                                     ATTACHMENT F                                         013
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 4 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 14 of 65




                                     ATTACHMENT F                                         014
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 5 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 15 of 65




                                     ATTACHMENT F                                         015
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 6 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 16 of 65




                                     ATTACHMENT F                                         016
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 7 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 17 of 65




                                     ATTACHMENT F                                         017
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 8 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 18 of 65




                                     ATTACHMENT F                                         018
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                       Page 9 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 19 of 65




                                     ATTACHMENT F                                         019
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 10 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 20 of 65



 Back to Contents


  Section 2: Summary Graph Of All Items' Mean Scores For VFA-106 Compared With Means For filtered comparison g




                              (Items 19, have been revised from an earlier version of the survey.)
                                                        Item Number

                                                                Legend
                     Assessment Item Category                                                       Notes
                   OP: ORGANIZATIONAL PROCESSES                          Comparison's standard deviation cen
                   OC: ORGANIZATIONAL CLIMATE                            dot)
                   RE: RESOURCES                                         Mean is below comparison but within
                   SU: SUPERVISION                                       Mean is below one-half standard dev




                                         ATTACHMENT F                                               020
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 11 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 21 of 65



 Back to Contents


  Section 3: Composite Category Mean Scores For VFA-106 Compared With Mean Scores For filtered comparison
  group's




                                                    Survey Item Category

                 (Light-colored bar is VFA-106 value, dark-colored bar is filtered comparison group's value)




                                                  Legend
                                          Assessment Item Category:
                                              OP:     ORGANIZATIONAL PROCESSES
                                              OC:      ORGANIZATIONAL CLIMATE
                                              RE:            RESOURCES
                                              SU:           SUPERVISION




                                             ATTACHMENT F                                                      021
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 12 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 22 of 65



 Back to Contents


  Section 4: Comments


  1. Our unit adequately trains aircrews to safely conduct all flights.

        1. (Agree) Since we did the right thing, and removed LT Steven Shaw from our
        instructor cadre, we clearly show that we are committed to safe and proper
        teaching and execution.
        2. (Agree) More focus can be given to Tanking evolutions for instructors.
        3. (Strongly Agree) Instructor aircrew do a phenomenal job briefing, teaching, flying
        and debriefing each flight professionally and safely.
        4. (Strongly Agree) As the East Coast F/A-18 FRS, all our instructors complete a
        rigorous Instructor Under Training (IUT) syllabus before flying with new aircrew from
        the training command. This syllabus focuses on standard operating procedures
        (SOP), basic level tactics, and past student trends in order to ensure each new
        aircrew receives the best training possible.
        5. (Strongly Agree) A REQUIRED ACTION IN THIS PROFESSION. VFA-106
        UPHOLDS THE HIGHEST STANDARDS OF AVIATION EXCELLENCE, AND
        DEMANDS THE SAME FROM OUR STUDENTS. IF THEY FAIL TO MEET THESE
        REQUIREMENTS, WHETHER MALE, FEMALE, BLACK, WHITE, DOESN'T
        MATTER, IT IS DOING THEM A FAVOR (AND POTENTIAL FUTURE
        SQUADRONMATES A FAVOR), TO REMOVE THEM FROM THE TRAINING
        PIPELINE.
        6. (Strongly Agree) My unit does its utmost to make sure every aircrew is as safe as
        possible given the constraints of ageing aircraft and maintenance which continues to
        struggle with the retirement of legacy hornets and increased student loading
        7. (Strongly Agree) VFA-106 holds all aircrew to a high bar and removes
        students and instructors who do not meet that standard. Even if those
        students are later re-instated into VMFA training pipelines...

  2. My unit provides adequate recognition for individual safety acts.

        1. (Strongly Agree) As professional aircrew we take safety seriously and we share
        our experiences in an open forum at all aircrew meetings.
        2. (Strongly Agree) IAW comment 1

  3. Safety decisions are made at the proper levels by the most qualified personnel.

        1. (Strongly Disagree) I believe that VFA-106 and CSFWL leadership makes the
        appropriate safety decisions. However, I have lost faith that senior leadership
        makes appropriate safety decisions after receiving news that recently attrited
        USMC students will be re-instated at VMFAT-101. This is a CYA decision that
        plays with the lives of the future people he will be flying with. Does senior
        leadership need a reminder of the most recent VMFA mishap, or are they just
        worried about getting grilled in the house about race?
        2. (Neutral) There is a tendency of maintenance to put the blame on aircrew if
        an aircraft is down after man-up. Including issues that can’t possibly be


                                      ATTACHMENT F                                        022
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 13 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 23 of 65


        caught during a by the book NATOPS preflight. Maintenance fails to hold the
        standard when preforming routine tasks at times risking the life of aircrew and
        those on the ground.
        3. (Neutral) We still see maintenance malpractice way too often, commonly
        committed by senior maintainers.
        4. (Strongly Agree) All personnel at the command from E-1 to O-7 are trained to
        recognize and report safety hazards via the chain of command.
        5. (Strongly Agree) EVERY IAC IN THE COMMAND HAS MY UTMOST RESPECT
        AND CONFIDENCE TO MAKE THE CORRECT DECISIONS BOTH ON THE
        GROUND AND IN THE AIR.
        6. (Strongly Agree) IAW comment 1

  4. SOPs and safety rules are enforced in my unit.

        1. (Strongly Disagree) On events that are scheduled for pit-n-go, I have been told
        numerous times that final checks are not needed after the fuel pits. Per the SOP
        they are. We need to correct this issue. I bring it up to the maintenance chief every
        time yet still it happens every time. There is a general lack of "give-a-shit" at the
        maintenance control desk.
        2. (Neutral) Safety rules are enforced. SOP items that do not relate to safety are
        often not followed to the letter.
        3. (Agree) We are policing ourselves. If there is an egregious violation of SOP or
        safety, a step back is taken and that individual is put on a safety board and
        evaluated further.
        4. (Agree) EL5 for "nearby" lightning strikes is too conservative. Having
        aircrew wait in jets unable to get out because the line cannot get the ladder
        down when the nearest lightning strike is 5 miles away wastes time and
        resources.
        5. (Strongly Agree) As the FRS, adherence to the squadron and Wing SOP and all
        applicable safety rules (NATOPS) is our number one priority.
        6. (Strongly Agree) SOP's and safety rules are enforced. Though I believe safety
        SOP's are warranted, our Navy has forgotten that too much structure can lead to a
        denial of creativity. The overreliance on administrative SOP's for the purposes of
        filling the work time, creating a fitrep bullet, or maintaining the premise of
        "professionalism in the absence of adversaries" is detracting from mission
        accomplishment.
        7. (Strongly Agree) Instructors who do not adhere to training standards and
        SOP are also not allowed to train. LT Shaw routinely violated standardized
        TTPs/SOPs and was subsequently removed from the instructor cadre allowed
        to train students, because that was the necessary and responsible course of
        action - regardless of fallout from an overzealous IG with no oversight and
        even fewer facts.

  5. Personnel must possess the appropriate experience/skills to earn qualifications in my
  unit.

        1. (Strongly Disagree) Most qualifications are not thoughtfully assigned by the
        department heads. Some people are not even opportunities to get quals.
        Others, especially those that work in the operations department are fast
        tracked for extra flights and qualifications needed to progress at the squadron.

                                     ATTACHMENT F                                         023
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 14 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 24 of 65


        With little to know oversight in the operations department, there is no way for
        those that work outside of Operations or the specific phases to get the quals
        that they need to progress.
        2. (Neutral) I used to strongly agree with this statement. the validation and credence
        of one individual who possessed few if any instructor qualifications, and yet had a
        disproportionately negative impact on this squadron has proved otherwise.
        Qualifications matter. They reward hard work, proficiency, and a commitment to
        excellence. When we stop adhering to SOP, we water-down the hard work and skills
        that form the backbone of our profession. Separately, when a cadre of instructors
        and leadership deem that a pilot is unsafe to fly, reversing that decision years down
        the road erodes confidence in quals.
        3. (Agree) In the past, this has been the case. However, with recent IGs on our
        unit about complaints of "being fair", instructors have felt pressure to "pass
        trash". We have taken a look at this as a unit, and are instructed to pass
        students based off pilot and WSO capabilities and to not be worried about
        complaints and pressure from higher ups/demographics.
        4. (Strongly Agree) We take our IUT syllabus and Stan qualifications seriously to
        ensure things like discouraging NATOPS use and flying velocity vector gouge don’t
        pollute our RAC knowledge.
        5. (Strongly Agree) The IUT syllabus consists of flights in every phase of initial
        F/A-18 training, including basic airwork (transition phase), air-to-surface tactics
        (strike phase), air-to-air tactics (fighter phase) and carrier qualification (cq phase).
        Each IUT event is instructed by a standardization aircrew qualified to teach newly
        arrived instructors. It is not permitted to instruct a flight or simulator in a phase in
        which you are not qualified and signed off by the Training Department.
        6. (Strongly Agree) HENCE THE REASON LT SHAW HAD LITTLE TO NO
        INSTRUCTOR QUALS AFTER BEING IN THE COMMAND FOR ALMOST TWO
        YEARS
        7. (Strongly Agree) We hold a high standard and expect the best from everyone
        8. (Strongly Agree) This is why students were removed from training at VFA-
        106, not because of their skin color, but because they did not have the
        appropriate skills to progress. This is why LT Shaw was not allowed to
        continue instructing, because he did not get his instructor under training
        syllabus complete and was found to be instructing without qualifications. VFA-
        106 Upholds the highest standards and some people cannot meet those
        standards and are removed from training.
        9. (Strongly Agree) Partially why LT Steven Shaw never qualified as an
        instructor in any phase of FRS training.

  6. Unit members, from the top down, incorporate operational risk management (ORM) into
  daily activities.

        1. (Strongly Agree) All aircrew receive ORM training and brief and conduct ORM for
        every flight.
        2. (Strongly Agree) The jets, their age/hours extensions, lack of parts, and
        overreliance on the "we'll get it done with less" mindset from USN upper echelon
        leadership has resulted in loss of the confidence of aviators in the aircrafts ability to
        operate without being hamstrung by significant nuisance maintenance issues.



                                      ATTACHMENT F                                           024
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 15 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 25 of 65


  7. Effective communication exists within my unit.

        1. (Strongly Disagree) There is no communication in this Unit. Decisions are
        made by Department Heads on quals and JO positions, but there is never any
        feedback to the JOs. I have been here two years and no one has every given
        me any feedback or career guidance, even when asked. The only superior who
        has asked me what I want to do in the squadron/my career is Skipper. I am
        completely forgotten about by my Department Head and the rest of the
        leadership. DHs routinely come to me surprised and say, "you are leaving here
        in X months?" Or "I didn't realize how long you have been at 106." It is there
        job to know!!
        2. (Strongly Disagree) Effective communication is impossible when it puts
        instructors directly in the line of fire of any student initiated IG investigation.
        3. (Disagree) LT Steven Shaw, while a member of VFA-106 went outside his
        chain of command to air one sided grievances in a extremely unprofessional
        and non-standard fashion. This has led to the most unprecedented loss of
        motivation I have witnessed within my 18 years of naval service.
        4. (Neutral) Many gaps or delays in communication on a daily basis from what is
        actually happening on an airplane up through maintenance control and to the
        ODO/OPS Team. Seems to be better on det with smaller footprint and physically
        closer proximity between maintenance and OPS, but still too many breakdowns.
        5. (Agree) Operations/Safety communication is on point. Maintenance to Operations
        (and vice versa) has drastically improved in the last 3-5 months, but there is still
        room for improvement as it depends on who is working respective desks each day.
        We are on the right track.
        6. (Agree) Our Command has an amazing climate for communication. However,
        we had an individual approach the media, with his name, without informing
        anyone in his chain, propose unfounded accusations, launch multiple IGs, and
        despite everyone in the entire F/A-18 community know this individual was a
        narcissistic rogue, the out of control and biased IG process REWARDED this
        individual and resulted in our Executive Officer being relieved without a
        chance to voice his side of the story. Aircrew morale is decimated, their faith
        in leadership above the Wing level is next to ZERO, and hardly any want to
        remain.
        7. (Agree) Our Skipper and XO (LtCol Nesbitt) have gone above and beyond to
        ensure that their message of “by the book” and safety first is heard. They have
        established a strong triad that takes issues seriously and tell the hard truth
        when it needs to be heard.
        8. (Agree) We still under-communicate.
        9. (Strongly Agree) The entire chain of command from the CO to the Department
        Heads have an open door policy. Additionally, all officer meetings (AOM) are
        conducted at least monthly in order to allow face-to-face communication with
        the entire officer corps.

  8. My unit keeps me well informed regarding important safety information.

        1. (Disagree) The safety staff is completely overwhelmed at 106. There are 11
        Scheds Os at VFA-106 who never stand any Duty. Yet LT Delisio running
        Aviation Safety by himself, logging 14 hour days, and often standing duty 3


                                     ATTACHMENT F                                         025
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 16 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 26 of 65


        days per week. This makes no sense. I think that we need to take a good look
        at the 1301 and find ways to get rid of jobs that don't make sense and balance
        out the work among the JOs.
        2. (Strongly Agree) Our command Safety team does quarterly Safety Stand Downs
        that incorporate the mandatory safety items and highlight squadron and shop
        specific issues we have seen. They also put out a monthly ground safety newsletter
        geared towards the season, execute set training every Tuesday, execute AOM
        briefings on all safety issues or changes, and go above and beyond to ensure the
        command is adhering to all qualifications, SOPs, and instructions.
        3. (Strongly Agree) All safety related issues are addressed immediately either via
        mass e-mail, Read-and-Initial binder in the Ready Room, or at a AOM.
        4. (Strongly Agree) We have a great SAFETY/NATOPS department!

  9. Our Human Factors Councils/Boards are effective at improving safety.

        1. (Agree) We make every effort to ensure we understand why a student is
        struggling and make sure they don’t end up doing something unsafe that could hurt
        them and others.
        2. (Strongly Agree) Individual safety concerns are addressed at HFC/HFBs and
        controls are implemented as necessary.

  10. Our flight surgeon is effective at helping to identify/manage high risk personnel.

        1. (Strongly Disagree) Getting help from a flight surgeon is like pulling teeth.
        2. (Neutral) When our flight docs are available, they are very helpful. Their schedule
        maintaining over 1,000 people limits their availability and it can sometimes be hard
        to get the prerequisites required for flight physicals and appointments.
        3. (Neutral) As a fairly new FS, I have had minimal interaction with his ability to
        identify potential high risk personnel.
        4. (Agree) Our flight surgeons need to spend more time in the hangar and interact
        with aircrew at Oceana. This is not a factor on detachment when a FS is on det, they
        are there in the thick of the operations because there are no clinical distractions.
        Hopefully, now that we have 4 flight surgeons, there can be a heavier presence at
        the squadron hangar.
        5. (Agree) All officer leadership in the squadron is (and has been for the last 4 years)
        effective in identifying high-risk, underperforming, and rogue
        instructors/students/maintainers. We do an excellent job of policing our own. If the
        majority of leadership see a problem with someone, chances are the majority is right,
        based on our experience in the Service.
        6. (Agree) We need more flight docs or potentially better time/resource management
        out of our flight docs. It takes months to get a flight physical in Oceana. Was never
        an issue in my 6 years in Lemoore. In Oceana I have had to get several month long
        extensions to flight physicals due to these restraints.
        7. (Strongly Agree) The flight surgeons are integral to the safe operation of the
        squadron. They are consulted any time an individual displays high risk behavior.

  11. Aircrew in my unit are able to maintain flight proficiency/currency standards.

        1. (Strongly Disagree) There is a lack of flight hours due to mismanagement by
        senior navy leadership. The fact that VFA-106 produces the vast majority of all


                                     ATTACHMENT F                                          026
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 17 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 27 of 65


        CAT-1 aircrew goes unseen by leadership as CNAL/CNAP/CNAF jockey for
        flight hours.
        2. (Disagree) With current flight hour/budget constraints in Naval Aviation, my
        command is able to keep aircrew current but not necessarily proficient.
        3. (Disagree) Due to funding and mx issues, we find ourselves falling out of currency
        a bit.
        4. (Disagree) The lack of aircraft, lack of hours, and general increasing of operational
        flight restrictions is denying aircrew the ability to fly in sufficient quantities to maintain
        tactical proficiency IAW lethality requirements for the modern conflict.
        5. (Disagree) The hours cut back this last quarter has severely impacted
        readiness at VFA-106. Asking people to do more with less is just asking for
        something that is impossible. It is an excuse for CNAF/CNAL not providing the
        Unit the recourses it needs. Instead CNAF is just putting the work on the
        overworked instructors to do more work to try and make up the difference.
        When we don't produce the adequate amount of RPs then the JOs are the ones
        that feel the heat. Not the higher leadership that created the problem.
        6. (Neutral) Recent flight hour crunches towards the end of the fiscal year have hurt
        some member’s abilities to maintain currency and definitely hindered aircrew
        proficiency in the jet.
        7. (Agree) Pilots need to fly more. We are somewhat insulated at the FRS. This is a
        huge problem across the enterprise.
        8. (Agree) With the caveat that if our hours are slashed due to fleet wide shortages,
        this answer will change to "Disagree"
        9. (Agree) Aircrew currency/proficiency depends highly on aircraft availability and the
        Flight Hour Program (FHP). In years past, whenever aircraft availability was high,
        instructors were afforded the opportunity to fly proficiency flights outside the FRS
        syllabus to sharpen their skills. With recent budget concerns, instructor proficiency
        flights have been stopped and I feel that instructor proficiency has been affected.

  12. NATOPS tests/check rides are conducted as intended, to honestly assess
  qualifications.

        1. (Strongly Disagree) A monthly IAE is too much. I recommend a monthly 'quiz' of
        condensed information.
        2. (Strongly Agree) This has been the trend for as long as I have been here. If
        the CO decides not to sign off on a student's, or instructor's, NATOPS
        qualification paperwork, it is for a valid and safety-concious reason. COs in
        command at VFA-106 have previously been COs in the fleet. If they make such
        a call, they take no pleasure in doing it, and they are more than qualified to
        make such a decision.
        3. (Strongly Agree) Every person qualified has expressed an interest to do so and
        has received their qualification through the evaluation from a NATOPS E.
        4. (Strongly Agree) Strict adherence to NATOPS is an absolute must in the
        squadron, not only to maintain safety, but to ensure that new students are taught the
        correct way from the outset of training.

  13. Our Crew Resource Management (CRM) program is helping to improve mission
  performance and safety.




                                        ATTACHMENT F                                            027
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 18 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 28 of 65


        1. (Disagree) The CRM program is fine but the Crew Coordination Standards
        are not adequately discussed or briefed. WSOs need to play a more active role
        in briefing flights and more training needs to be done with single seat
        instructors returning from the fleet. The current training leaves big gaps in the
        knowledge base of many instructors.
        2. (Neutral) In essence yes but we're placing an over-reliance on the pilot in
        command notifying the base radio of issues in flight which detract from the overall
        safety of getting the aircrew back in an efficient and safe manner. Base is there to
        assist, not to fly the jet. Aircrew should focus more on inviting base in when required,
        not when desired.
        3. (Strongly Agree) CRM is briefed and utilized in every sim/flight.

  14. My unit has a reputation for high-quality performance.

        1. (Neutral) VFA-106 maintains a excellent reputation among fleet squadrons,
        and consistently produces better trained CAT-1 pilots than 122 in all regards,
        at higher volume, and in less time. However, that reputation outside the VFA
        community is damaged due to frivolous IG complaints which detract from our
        ability to train or do our jobs. It sickens me to watch the bad apples
        continuously rob time and resources from the 99 percent of hard working
        warfighters due to misguided big-Navy policies and over-zealous IGs who
        don't care about truth.
        2. (Agree) While 99.9 percent of our instructors are stellar and care deeply
        about the education and training of our students, the marred reputation of one
        dangerous instructor (LCDR Sel Shaw) has tarnished the hard work of others.
        Our leadership demands good instructors who will provide the safest and best
        quality aircrew to the fleet. They make the hard decisions to release the
        instructors and students who do not uphold that standard.
        3. (Strongly Agree) 110 percent agree.
        4. (Strongly Agree) The reason why we have such a reputation is because we
        effectively police our own and we rely on SOP, directives, and the special trust
        and confidence the CO gives us as leaders. When political correctness, self-
        serving upper-level leadership, and pandering gets in the way of our Triad's
        ability to make a decision that is rightfully theirs, they violate the trust that we
        have in Big Navy. Trust and confidence is a two-way street.
        5. (Strongly Agree) We produce more pilots/WSOs than VFA-122 with less
        resources.
        6. (Strongly Agree) Despite the Navy's best efforts to sabotage our command,
        we are the ONLY producing FRS for the VFA community.
        7. (Strongly Agree) VFA-106 is the "gold standard" when it comes to professionalism
        and performance. Our instructors are the best Naval Aviation has to offer and the
        quality of the students we produce is second to none.
        8. (Strongly Agree) THERE IS NO BETTER TRAINING SQUADRON IN ALL OF
        AVIATION
        9. (Strongly Agree) This squadron is the hardest working, highest producing FRS is
        the navy. The Aviators here are providing the best training they can produce without
        the requisite tools. As an example, the squadron has been provided 0 targeting pods
        (ATFLIR) yet is training students to arrive in the fleet and fight in conflicts that RELY
        on ATFLIR. This is a failure of Navy procurement, not the FRS.


                                      ATTACHMENT F                                          028
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 19 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 29 of 65


        10. (Strongly Agree) Look how many CAT 1s we have produced relative to our
        respective FRS on the West Coast. Obviously we have high quality people in the
        unit. However, we do not get the recourses that we need. Over half of the toilets
        don't work in the hangar and cockroaches routinely fall from the ceiling onto my
        desk. We need a new hangar ASAP! We also don't get the travel budget we need to
        do our required Dets. Active Duty members are often asked to save costs and not be
        reimbursed for things which are required to be paid back to them by DOD
        Instruction.
        11. (Strongly Agree) We have a great production record, but a very poor
        reputation due to frivolous IG investigations.
        12. (Strongly Agree) We're the only producing FRS yet still tow the line for
        performance.
        13. (Strongly Agree) Our unit has carried the majority of the FRS burden for the
        entire F-18 community for years now and continues to do so today.

  15. Violations of SOPs, flying regulations, or general flight discipline are rare.

        1. (Agree) Because Steven Shaw is no longer a part of the squadron and not
        trying to deliberately disobey all of the above for his vain attempt at being
        some sort of visionary in his own mind.
        2. (Agree) FROM INSTRUCTORS, YES. STUDENTS, NOT SO MUCH, AND THEY
        MUST BE HELD ACCOUNTABLE FOR DEVIATIONS.
        3. (Agree) However, student often make deviations. This isn't a problem but we need
        to trust instructors when they say students are unsafe. The is a chilling effect to the
        safety culture when instructors are afraid of failing students due to the fear of being
        named in an IG complaint. I know this sounds crazy but this is a real thing in the
        squadron right now. It is our job to judge people as instructors. Yet the current
        culture of the Navy Leadership (CNAF/CNAL) is to put the onus on the instructor to
        prove his intentions. This makes no sense.
        4. (Strongly Agree) When they happen, they are immediately and professionally
        addressed. Experience, race, creed, nationality, background, religion, and whatever
        orientation play NO FACTOR. Now or since I have been here. Any implication there
        is is a falsehood. We have never seen it. Instructors here are the best the Fleet has
        to offer. So trust us to do our jobs down here at the squadron.
        5. (Strongly Agree) Violations are rare, but they do occur when instructing new
        F/A-18 aircrew. This is the exact reason we have a IUT syllabus and our instructors
        are in the aircraft with the students for multiple flights prior to allowing them to fly
        solo.

  16. Training is conducted as scheduled.

        1. (Strongly Disagree) Hot negative. CNAF and CNAL have repeatedly asked us
        to move or cancel training detachments in Q4 of FY19 because they
        improperly managed money for the entire Naval Aviation Enterprise. WE
        *CANNOT* MAKE UP DETACHMENTS THAT GET MOVED. How someone with
        stars on their shoulders cannnot figure that out is beyond me.
        2. (Strongly Disagree) We try really hard to execute the schedule as it is signed but
        this never happens. With the lack of parts, travel budgets, hangar facilities and
        qualified instructors, there has never been a day where we don't end up being super



                                      ATTACHMENT F                                        029
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 20 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 30 of 65


        far behind timeline. This should be easy to fix but Navy Leadership needs to make it
        a priority in order to due so.
        3. (Strongly Disagree) We lose WAY too many events for lack of aircraft and
        maintenance/parts support.
        4. (Disagree) Massive last minute changes often occur at the expense of student
        training. It seems like priority is given to checking boxes on a syllabus tracker more
        than quality training (e.g. having students fly to get "current" and then land, hot pit,
        go right into a syllabus event). In practice, letter of the law is all that matters and the
        spirit/intent of the law matters little.
        5. (Disagree) We find ourselves cancelling a bit of flights for mx issues.
        6. (Neutral) Unless we need to flex for wx, mx, etc. If plans change, we brief it to
        conduct the mission safely.
        7. (Neutral) Training is attempted to be conducted as scheduled. However, given the
        constraints of maintenance within the F/A-18 fleets, hours cutbacks, and lack of
        equipment, training is conducted when able as opposed to as scheduled.
        8. (Agree) The weather in Virginia Beach during the afternoons in the summer and in
        winter months can be a struggle. Sometimes cancelling an entire schedule must be
        don’t to ensure safety of aircrew and ground personnel.
        9. (Strongly Agree) The Operations Department works with the Training Department
        to maximize student syllabus events and minimize overhead. The squadron
        maintains a high OPSTEMPO, conducting 18-21 training detachments per year.

  17. Individuals are comfortable approaching their supervisor about personal issues/illness.

        1. (Disagree) While I can tell my Skipper or Department Head about an illness
        or personal issue, we have to be extremely careful when telling PERS. PERS is
        completely uninterested in your issues. All they care about is filling their
        numbers.
        2. (Strongly Agree) CDR Scott and LtCol Nesbitt are not only great aviators, they
        care about their people from the bottom to the top. Both would go to bat for
        any sailor or aircrew to do the right thing, and have done so many times. They
        push that style leadership to the entire command that your people and their
        safety come first. Fostering an environment like that is invaluable, and a
        terrible thing to lose.
        3. (Strongly Agree) My CO (CDR Scott) and XO (LtCol Nesbitt) are two of the
        finest Naval Officers I have ever had the pleasure to work for. I know that they
        have my best interests in mind, and I feel completely comfortable talking to
        them about anything and everything. They have my full trust, and I'd follow
        them to Hell and back.
        4. (Strongly Agree) The entire chain of command has an open door policy.
        5. (Strongly Agree) VFA-106 HAS AN OPEN DOOR POLICY FROM TOP TO
        BOTTOM. OUR GOAL AS INSTRUCTORS IS TO INSTRUCT AND PROVIDE
        CAPABLE AVIATORS TO THE FLEET.
        6. (Strongly Agree) With the exception being the "IG Extragavanza" seemingly
        advocated by a former VFA-106 Member, everyone within the training pipeline is
        given incredible amounts of resources in the form of class advisors, department
        heads, instructor pilot/wso, front office, etc. Conflict resolution at the lowest level
        should be advocated but for whatever reason the IG thing is some people's first
        thought.


                                       ATTACHMENT F                                          030
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 21 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 31 of 65


        7. (Strongly Agree) Skipper Scott and XO Nesbitt are the most genuine and
        approachable front office ever.

  18. Individuals in my unit are comfortable reporting safety violations, unsafe behaviors, or
  hazardous conditions.

        1. (Neutral) Yes, we are comfortable reporting safety violations. However,
        recently there have been several students deemed unsafe and attrited from the
        program, only to find that IG retribution from those students has been taken
        upon the squadron. This induces fear in the evaluators and prevents accurate
        reporting of safety conditions for fear of retribution impactful to livelihoods
        and family wellbeing's of instructors
        2. (Agree) Agree, but only if we can be reassured that we won’t get an IG thrown at
        us for doing the right thing.
        3. (Strongly Agree) The system is built to help ID these behaviors.
        SOD/HFC/HFB/PRB/FNAEB or FFPB. We follow these to the letter. We speak up
        when there is a problem, and there is no excuse for not using the chain of command
        here. Leadership is more than willing to listen and is 100 percent reasonable. We
        strive to solve things at the lowest level, then backbrief DHs and Triad when we
        solve them.
        4. (Strongly Agree) The squadron possesses a strong safety culture. It is
        encouraged and expected that if someone sees or experiences a safety issue, they
        put a stop to it immediately if able and report it up the chain of command.

  19. All members of my unit have the authority to halt unsafe activities until the
  hazards/risks are addressed.

        1. (Strongly Disagree) Our immediate command gives us this authority.
        However, it is not back by higher command. Past instructors attrited students
        in the past. Their judgment was sound but the stated about IGs have resulted
        in the return to F-18 flight status of an individual in the Marine Corps who has
        an increased risk to kill himself and/or someone else.
        2. (Disagree) Agree unless the person committing the unsafe act is a minority. in
        which case many instructors are more willing to pass the buck to avoid CMEO
        complaint issues or further IGs, even if the unsafe acts are well documented against
        a single individual.
        3. (Agree) The triad and safety department has made it clear that anyone who
        reports an unsafe condition is doing exactly what they should.
        4. (Strongly Agree) Have and will.
        5. (Strongly Agree) Anyone can put a stop to an unsafe activity.

  20. Our Safety Department is well-respected.

        1. (Neutral) It is well respected personally by everyone inside of the command, but it
        is not adequately staffed to do its job correctly. They would need double the IPs in
        the shop in order to run how a Safety Department should.
        2. (Strongly Agree) LCDR Jones is one of the more respected aviators on the
        east coast and does an excellent job in his role.




                                      ATTACHMENT F                                        031
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 22 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 32 of 65


        3. (Strongly Agree) Our Safety Department is integral to the successful operation of
        the squadron. They provide safety training and are consulted immediately when a
        safety concern is encountered.

  21. Our safety standdowns are effective.

        1. (Strongly Disagree) SAFETY STANDDOWNS ARE A WASTE OF TIME! ! ! ! ! !
        2. (Disagree) Depends. If we have a safety issue or trends, we huddle up and
        discuss them, then fix them. SSDs directed by higher HQ are overused or are used
        by upper-level leadership to say to their MAJCOM that they have "checked a box."
        Things like "101 Days of Summer" and "Don't put a Frozen Turkey in Oil" SSDs are
        complete BS. Trust your squadron COs to run their own squadrons and keep their
        units safe. We are busy, do more and more with less and less...don't waste our time.
        3. (Neutral) There's nothing harmful about them, but I don't think they really do
        anything to improve safety.
        4. (Neutral) Our Safety Stand Downs are effective but 4 mandatory per year is a
        tough schedule to make with the amount of detachments required to continue
        producing quality aircrew to the fleet. Two per year would be the perfect amount.
        5. (Neutral) Generally geared towards a much younger audience, it is the same
        message every year... but it is unavoidable with young enlisted.
        6. (Neutral) Safety standdowns have gone too far in talking down to the masses over
        the holiday. As a professional aviator, officer, and middle aged adult, it is
        UNECCESSARY AND WASTEFUL to require I attend safety standdowns about
        frying a turkey, sunscreen, and speeding. Safety Stand downs for aviation relating
        incidences are very effective.
        7. (Strongly Agree) Our safety standdowns (SSD) are mission focused. Instead of
        providing general safety training, they are focused on hazards specific to each
        workcenter.

  22. Unit members do not cut corners to accomplish their job/mission.

        1. (Strongly Disagree) Corners are routinely cut on aircraft maintenance and
        ops scheduling to "get the X" on paper at the cost of proper procedures and in
        worst case scenarios, safety.
        2. (Strongly Disagree) This is essentially our job. We tell leadership what we need
        for instructors on Det, but then they ask us to cut back for "funding." So I either need
        to decided to have less instructors and overwork/stress my people. Or make the
        Dets longer. Or produce less students. CNAL needs to decide what they want or
        give us the instructors / travel money / parts to do our job.
        3. (Disagree) Maintenance fails to uphold the standard at times. Personal experience
        includes panels taken off jets without the proper MAFs, turns or maintenance not
        being completed when required, or a reluctance from line maintainers to ask for a
        CDI when the aircrew requests one.
        4. (Disagree) Often maintenance cuts corners when repairing aircraft. Most of
        this is due to a lack of parts support, so they simply remove the component or
        write off the problem by saying "could not duplicate on deck"
        5. (Disagree) LT Steven Shaw, an underqualified instructor, often went against
        conventional wisdom and standard procedure to utilize techniques that were
        not vetted by the appropriate experts within naval aviation. which could have
        resulted in the loss of life.

                                     ATTACHMENT F                                         032
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 23 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 33 of 65


        6. (Agree) A little bit on the mx side, but mx has done an excellent job in the past few
        months to rectify this. Aircrew is becoming more confident in mx. The BCG team I
        believe has helped us make a difference.
        7. (Strongly Agree) All aircrew understand the importance of VFA-106s mission,
        however, they also understand that this is a training command and that nothing we
        do here is worth risking lives and equipment to get the event accomplished.
        8. (Strongly Agree) However, given the preponderance of SOP's and administrative
        burdens we have created for ourselves, efficiency is reduced due to SELF
        IMPOSED BARRIERS. A system for removal of obsolete SOP's and instructions
        must be implemented

  23. Crew rest standards are enforced in my unit.

        1. (Strongly Agree) The OPS Department strictly adheres to SOP and 3710
        guidelines for crew rest.

  24. Aircrew work effectively as a team.

        1. (Agree) But only because we can trust each other implicitly. We got rid of the
        cancer that eroded that trust, and now we’re being punished for it.
        2. (Strongly Agree) We work effectively only with the aircrew that conform to policy,
        SOP, squadron mission, and are team players. Aircrew that have their own agendas
        and don't keep the faith with their brothers/sisters in uniform, will fall behind and
        isolate themselves. We attempt to bring those back into the fold, but if they resist
        and keep pushing their agenda, they are discussed with leadership. The esprit-de-
        corps and team integrity must be protected because it takes a team, made up of
        team players, to win in combat. And that's what we train to do.
        3. (Strongly Agree) All Instructor Aircrew, with the exception of LT Shaw, work
        effectively as a team.
        4. (Strongly Agree) Our instructor leadership is now a cohesive unit that
        upholds the highest standard of performance and officership in our students.
        This wasn’t always the case, however. When an instructor (LCDR Sel Shaw)
        was pushing unsafe information to eager to learn students, it degraded the
        safety and integrity of the instructor cadre. Retaliation from the individual has
        caused an extreme hit to the individuals that should be the future leadership of
        the Navy.
        5. (Strongly Agree) The entire squadron understands the importance of our mission
        and work together to achieve it.
        6. (Strongly Agree) We have to otherwise we would not survive.
        7. (Strongly Agree) With the exception of LT Shaw, every instructor at VFA-106
        is a team player and would go anywhere and do anything for another
        instructor or student in this command. He was a toxic member of the ready
        room who should have been removed from his role as an instructor/mentor
        long before he was.
        8. (Strongly Agree) The instructor staff is very flexible.

  25. Morale in my unit is high.

        1. (Strongly Disagree) I have been in this command for over 5 years and can say
        that morale amongst instructor aircrew is at an all-time low due to the news


                                      ATTACHMENT F                                        033
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 24 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 34 of 65


        that our XO was relieved of his duties. This action was taking by higher
        authorities in response to an IG investigation that was fueled by a former
        junior officer with an agenda to change the way we train students in a manner
        contrary to NATOPS, SOP, and sound judgement. The XO was a respected
        leader in our command who was made to be a scapegoat for a unfounded IG
        claims. Seeing how big Navy/Marine Corps dealt with this has greatly affected
        our morale.
        2. (Strongly Disagree) Morale WAS high. Recently decimated by the out of
        control IG system that rewarded unofficer-like conduct by LT Shaw and
        resulted in the removal of our executive Officer as the result of a biased
        investigation.
        3. (Strongly Disagree) Morale in/around/from VFA-106 is extremely high. I am
        incredibly proud of the people I work with and for. Morale in/around/from the
        NAVY is incredibly low. I am not proud of the senior leadership I work for. I
        think they are cowards who cowtow to every social justice warrior's demand.
        Bring back ADM Moran, CAPT McWherter, CAPT Blackmer, CAPT Weyenberg,
        LtCol Nesbitt.....
        4. (Strongly Disagree) Our XO has been removed due to retaliation from
        individuals that NEEDED to be removed to save the lives of themselves, those
        they teach, those they fly with, and those we support on the ground. Not
        upholding those strict standards for ALL aircrew would be a disservice to the
        military. We can not adjust the standard, and if we can what is the point of
        even having one. Removing the best is a perfect way to ensure that the
        retention issues are going to continue to get worse. The instructors cadre is
        the backbone of future naval leadership, and changing a standard is to risk
        them all.
        5. (Strongly Disagree) Our XO was fired for the dumbest reason I’ve seen senior
        flag level leaders make in a long time, and that’s saying a lot when we look to
        the tape for dumb decisions. Steven Shaw being removed was one of the
        biggest morale boosts we could have, because that cancer was removed from
        the community before he actually got someone killed. Now we let a bullshit IG
        investigation affect the legacy of an aviator who actually has shaped and
        impacted the community. You ask why we have a retention problem, I ask why
        it is so hard to understand when it’s so blatantly obvious.
        6. (Strongly Disagree) Our XO and Skipper look out for and care for the morale of
        the instructors . However, when faced with the mounting pressure of big navy and
        those that wear the pants in the relationship, they can’t protect us from all of the
        negativity.
        7. (Strongly Disagree) Morale is at an all time low. Our XO, LtCol Nesbitt, was
        relieved for standing up to a community cancer named Steven Shaw. It is hard
        to justify why one of the OUTSTANDING officers in our community is being
        shot in the face while Steven Shaw walks free on base, despite security
        violations and other improprieties. How does BIG NAVY think that makes an
        IAC at VFA-106 feel? It makes us feel like no one above our Skipper gives a
        goddamn about our careers or contributions.
        8. (Strongly Disagree) I have the utmost confidence in My commanding Officer, my
        immediate chain of command, and the brothers around me. However, there is little to
        no transparency to the IG process which has left the command feeling harassed and
        prosecuted. I can positively state that everyone in this squadron seeks to train


                                     ATTACHMENT F                                         034
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 25 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 35 of 65


        objectively and produce the best fighter pilots anywhere independent of race, sex,
        orientation, height hair color, language, religion political stances etc...
        9. (Strongly Disagree) Morale is really bad right now. When the JOs see people
        like LtCol Nesbitt get fired for enforcing instructing standards and safety
        practices. LT Shaw taught non-standard things to students and actively hid
        what he was doing from the rest of the instructors. Every aviator should know
        how dangerous that is. Lt Col Nesbitt departure, the lack of travel/Det funding,
        and the "do more with less" culture is driving all of your instructors out of the
        Navy. I only know of two of the current active duty instructor pilots who plan
        on staying in the Navy for their Department Head tours.
        10. (Strongly Disagree) This question depends on which part of morale you are
        speaking to. Individual moral is high. however, squadron morale is at an all-time low.
        A recent instructor has caused quite the discord amongst others based on his recent
        media appearings. Additionally, claims that he has made against the command are
        purely false, yet higher echelon leaders are not able to see the facts behind these
        claims, and choose to make decisions based on one-sided arguments. With the
        relief of our squadron Executive Officer, morale in my unit is quite low.
        11. (Strongly Disagree) The majority of senior O-3 aircrew currently on their first
        shore tour will separate as soon as possible due to a complete lack of
        confidence in senior leadership above the Commodore level. Watching
        multiple unfounded IGs, the removal of the best XO I've ever had (LtCol
        Nesbitt), the removal of one of the only Admirals I truly respect (Moran) and
        the general by-passing of true warfighters in our community (CAPT
        McLaughlin, CAPT Greene), along with the voluntary separation of just about
        every tactician to leave N-7 while mediocre-at-best aircrew make Dept Head is
        enough to make anyone quit.
        12. (Strongly Disagree) Morale in VFA-106 is at an all-time low. This is 100
        percent due to knee-jerk reaction decisions made by senior officers due to
        nothing but accusations. I 100 percent intend to leave the navy, and my
        number 1 reason is because of Admirals covering their asses and harming the
        careers of well-respected, high performing indivduals in order to save their
        own careers. I am far from the only one that feels this. I fear that nothing will
        change until outside attention is brought on this issue.
        13. (Strongly Disagree) The firing of our XO may be the impetus for a mass
        exodus to an already brutal retention problem within Naval Aviation. We are
        purging great talent and leaders in the name of falsely perceived political
        correctness.
        14. (Disagree) It's hard to keep high morale when a coward of an instructor
        sneaks recording devices into secure locations, tells students to engage in
        life-threatening acts IOT test his own theories, and essentially plugs his ears
        and stops his feet to important people. Our bosses dedicated their lives to this
        career and the people who work for them, and they cannot continue in the
        USN/MCbecause our Admirals are too afraid to stand up for what's right. It's
        obvious why there's a retention problem. It's not "millennials being
        millennials", it's the perception of weak senior leadership. Perception = reality.
        15. (Disagree) I love flying with and instructing at VFA-106. The men and women I
        work with are wonderful and command leadership is second to none. Unfortunately I
        am watching Navy (as well as the rest of the branches) leadership prove they are



                                     ATTACHMENT F                                         035
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 26 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 36 of 65


        more concerned with appeasing social agendas rather than ensuring we have the
        right men and women for the job.
        16. (Disagree) With current results of losing our executive officer, morale is
        low. However, Skipper is doing a great job boosting that morale. We love
        working for our leadership.
        17. (Disagree) The entire officer cadre is very close knit. Over the last year, multiple
        one sided investigations of the command have painted VFA-106 in a less than
        favorable light and led to a general feeling that the upper chain of command, outside
        the wing, is pandering to a few individuals to protect themselves and will not stand
        up for what is right or protect their subordinates.
        18. (Disagree) TYPICALLY, YES. BUT THE DISTRACTIONS CAUSED BY THE
        DECISIONS OF THE UPPER LEVELS OF THE NAVAL AVIATION CHAIN OF
        COMMAND CANNOT BE UNDERSTATED AND BRUSHED ASIDE.
        19. (Neutral) Not good right now. Certainly not due to command climate at
        Sqdn or Wing level, but due to much higher up. I think our upper-level
        leadership have a penchant for pandering to political correctness and
        progressive Congressional agendas, and are walking the fine line of
        mischaracterizing justice.
        20. (Neutral) Morale used to be high until this command became flooded with IGs,
        cut flight hour funding and manning shortages (to include instructor aircrew manning
        shortage). The Navy either needs to give this command the resources (manning,
        funding, aircraft parts, working heads, hangars that are not an embarrassment to
        work out of, sufficient TAD funding to accomplish training detachments) needed to
        accomplish the mission, or not complain when the mission cannot be accomplished.
        21. (Neutral) It was very high, until our most qualified aviator and leader was relieved
        without ceremony.
        22. (Neutral) Moral has taken a hit with the removal of XO.
        23. (Neutral) It was, until XO Nesbitt got relieved.
        24. (Agree) Given the recent news about XO, morale will undoubtedly suffer.
        Besides this news, YES morale is high at VFA-106 thanks to solid, sound, and
        unwavering squadron leadership. With the news of XO's departure will come
        overall discontent, but it is by no means directed towards squadron leadership
        or the day-to-day operation of the squadron. Critical events like this also
        generally do a great job of creating unity within an organization or unit, and
        hopefully we become even tighter as team because of it.
        25. (Strongly Agree) Morale inside the VFA-106 Ready Room on a day to day
        basis is incredibly high. We are a high-level performing unit with incredible
        assets, instructors, and students. Our perception of the higher echelon is very
        low. The IG is a joke of an organization that has gone from protecting gross
        injustices against minorities to seeking punishment for political incorrectness.
        It must be reigned in through oversight from SOMEWHERE. Why are we firing
        warfighters for BS? Wondering why we have retention problems? IG, Political
        correctness, lack of trust in O-5 leaders to LEAD their squadrons.
        26. (Strongly Agree) It is amazing to me after all VFA-106 has been through in the
        last several years how high morale is. It is a testament to the leadership in the
        command and the fact that VFA-106 is a great squadron despite a few outliers who
        have a disproportionate amount of influence over squadron affairs due to the IG
        process.



                                      ATTACHMENT F                                        036
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 27 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 37 of 65


  26. My unit has adequate resources (e.g., tools, equipment, publications, etc.) to perform
  its current tasks.

        1. (Strongly Disagree) Our assigned spaces are a disgrace. Offices leak like a sieve
        any time it rains. The air conditioning does not work in our maintenance spaces,
        making work conditions absolutely miserable in the summer time. Black mold
        abounds. I am professionally embarrassed by the material condition of the spaces
        that I am forced to work in.
        2. (Strongly Disagree) Our squadron does not have enough hardware (aircraft and
        parts) to meet our production requirements, resulting in us having to "borrow"
        hardware from fleet squadrons that are currently in maintenance phase.
        3. (Strongly Disagree) We can’t get an ATFLIR and it is resulting in a decking
        product for PGM employment knowledge and experience for cat1’s hitting the fleet.
        4. (Strongly Disagree) The Navy either needs to give this command the resources
        (manning, funding, aircraft parts, working heads, hangars that are not an
        embarrassment to work out of, sufficient TAD funding to accomplish training
        detachments) needed to accomplish the mission, or not complain when the mission
        cannot be accomplished.
        5. (Strongly Disagree) On average I spend 30 minutes per day fighting with
        technology. I have to tell my students to “pretend you have an ATFLIR and RWR”,
        “you’ll see that in the fleet”etc..Small list, but it gets added to daily.
        6. (Strongly Disagree) Much needed: CATM-9X, ATFLIR, JHMCS, adequate
        facilities to execute our mission with evolving technologies. Needed even
        more: Senior leadership with backbones
        7. (Strongly Disagree) Need more up jets!!!
        8. (Strongly Disagree) CNAL and CNAF have fucked this pig to the tune of a $100M
        deficit on each coast. How on earth they keep their jobs but VFA-106 gets punished
        is beyond me.
        9. (Strongly Disagree) The squadron is undermanned by between 10-15 instructors
        for the latest production requirements. Hangar 122 was built in the 50s and has
        multiple issues which involve everything from aircraft safety (AFF not functioning) to
        quality of life (multiple spaces without adequate a/c, infested with
        rodents/cockroaches, multiple leaks in the roof, 1 operational female head, etc).
        Additionally, recent budget constraints have placed limits on FHP and TEMADD
        funding that affect instructor proficiency.
        10. (Strongly Disagree) to effectively train Fighter pilots we need: ATFLIR, CATM
        9X, RWR, and Flight hours
        11. (Strongly Disagree) VFA-106 has about half of the resources it needs to do its
        job. The parts availability is terrible and we don't even have enough working
        computers to allow students to prepare for briefs.
        12. (Strongly Disagree) We have ZERO ATFLIRs at VFA-106. That is totally
        unacceptable, given that the primary mission of the F-18 in our current combat
        operations involves Precision weapons using the ATFLIR. The Airboss should be
        aware that we are sending students to the fleet having only seen an ATFLIR in the
        simulator. INSANITY!
        13. (Strongly Disagree) We are currently sending CAT-1s to the fleet with zero
        ATFLIR experience in the actual aircraft, which is mind-boggling considering
        our primary tasking over the past 15 years of operations in the Middle East,
        and the proficiency required to properly employ a multitude of smart weapons


                                     ATTACHMENT F                                         037
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 28 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 38 of 65


        carried in Standard Combat Loads. We can barely execute higher level fighter
        tactics due to embarrassing inadequacies in combat systems to install in our
        aircraft (RWR, Jammer, MIDS, AESA radars).
        14. (Strongly Disagree) We do not have enough flight hours to produce the
        CAT-I students required of us. Simply put, budget mismanagement by
        congress has directly resulted in the loss of AN ENTIRE AIRWING!!!! We have
        exacerbated our retention problem by reducing FRS production. This vicious
        cycle will continue until someone with a star on their shoulder GETS THEIR
        SHIT TOGETHER!
        15. (Disagree) Need more jets, more parts, more money to execute next FY's TRL.
        16. (Disagree) I feel as though our front office could not be doing a better job
        working with the tools they have to keep the press on safely. The single point of
        failure is on a level well above theirs, and any officer with a fraction of situational
        awareness can see that. We had our ATFLIRs taken away, yet we are forced to
        send FNGs to the fleet where they could be employing ordnance at a moments
        notice. Our jets are limping and constantly going down for maintenance related
        issues. We are being told to accept mediocrity by the senior naval aviation enterprise
        leadership via their decisions and actions.
        17. (Disagree) At the JO symposium Vice Admiral Miller kicked off the event by
        telling us about how another JO ridiculed him for not turning on his combat
        systems (RWR) every flight to set good habit patterns. Not only do we not have
        RWR at VFA-106, we also don't have a single ATFLIR. It is unbelievable and a
        detriment to Naval Aviation that we are sending CAT-1s to the fleet without
        exposure to using the ATFLIR in the aircraft. We can't turn on and exercise
        systems when they don't exist!
        18. (Neutral) More parts will aid in the number of up jets. Immediate replacement
        whilst in the jet is rare and could be the difference between a flight completing or
        cancelling.
        19. (Agree) Jet numbers are on the rise, but operational support equipment (e.g.
        computers, JMPS, etc.) are not. Half of our resources are broken, slow, and
        overused.
        20. (Agree) Need ATFLIRs. At the moment, we are doing the students, especially
        the WSOs, by not giving them the opportunity to use the ATFLIR during the RAG.

  27. My unit has enough experienced personnel to perform its current tasks.

        1. (Strongly Disagree) Pilot retention is hurting. Manning is hurting, yet big Navy
        sent LT John Coleman to ISA AB for an 11mos IA???
        2. (Strongly Disagree) We are at half manning for active duty instructors, and yet our
        student loading has gone up while resources have gone down. The line is wearing
        thing.
        3. (Strongly Disagree) The push to get instructors back to the feel has left VFA-106
        with a huge deficit of experienced instructors. Now we are understaffed and have to
        push IPs through their IUT syllabus to get enough instructors to adequately do the
        mission. We also do not have the support personnel needed to do the mission. This
        forces your instructors to fix computers, clean heads, and take out trash.
        4. (Strongly Disagree) We are incredibly undermanned. I know the fleet needs pilots,
        but VFA-106 does not have enough instructors (specifically pilots) to make our
        production requirements.


                                     ATTACHMENT F                                         038
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 29 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 39 of 65


        5. (Strongly Disagree) Experienced personnel are consistently pulled early from their
        instructor tour to augment fleet squadrons due to a lack of replacement pilots
        available (due to VFA-122's inability to fix their systemic production problems over
        the last decade). These are the same folks fully IUT qualified. veritable experts
        among instructor aircrew...
        6. (Strongly Disagree) Junior officer retention has directly resulted in an
        undermanning of this squadron. If we are to meet production requirements, we
        simply need more instructors.
        7. (Disagree) We do not have the correct amount of qualified instructors to meet the
        student production levels
        8. (Disagree) We short on instructor aircrew, which requires junior officers to
        have multiple ground jobs, participate in more training detachments, and work
        longer hours than in previous years.
        9. (Disagree) This is straightforward and easy to answer. Not really. We are staffed
        well below normal instructor aircrew levels, and being told to do more with less
        aircraft, more with less parts, more with no targeting pods, more will less instructors,
        and oh by the way we're forcing the best people in the business out because your
        bosses bosses boss won't stick up for his/her own officers. "It's so weird where this
        retention problem came from... it's really just out of the blue." -senior leaders who
        have been away from the ready rooms for too many decades, and lied to by admirals
        below them.
        10. (Disagree) We are spreading ourselves too thin as the undermanning issue
        continues and we pull more people to the fleet than we replace them with.
        11. (Disagree) See above, we are currently undermanned by 10-15 instructors.
        Additionally,
        12. (Neutral) CORE IAC size has decreased with an increase in student loading.
        13. (Neutral) We're getting light on instructors with JO IP's being sent back to the
        Fleet early prior to their PRD.
        14. (Agree) Experience yes. Resources no.
        15. (Agree) Minus our recently relieved XO, who had decades and thousands of
        hours of experience, and who was not even honored with the courtesy of a last
        flight. The squadron, our ready room, and ultimately our replacement pilots are
        worse off without him.
        16. (Agree) We are trending dangerously towards an instructor shortage in my
        opinion
        17. (Agree) VFA-106 is still getting by but the manning situation is looking more dire
        with each passing month. The state of the VFA community means more fleet tour
        extensions and a lot of aircrew leaving the Navy. This is definitely affecting our ability
        to do our jobs. We have also pulled extremely qualified aircrew to fill IA billets and
        currently have one of our most qualified pilots in Bahrain.

  28. I have adequate time to prepare for and brief my flights.

        1. (Strongly Agree) All aircrew are afforded adequate time to prepare and study for
        upcoming flights/sims.

  29. I am provided the right number of flight hours to fly safely.

        1. (Strongly Disagree) I fly less than 5-10 hours per month.



                                      ATTACHMENT F                                          039
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 30 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 40 of 65


        2. (Strongly Disagree) I have lost almost all proficiency with advanced BFM and FTR
        tactics.
        3. (Neutral) Can always ask to fly more. We have some sort of hours crunch now?
        Little to no details given to operators, but I have plenty of < 10 hour months in my
        logbook.
        4. (Neutral) More is always better for safety.
        5. (Agree) I have enough, but we’re in an hours crunch and still flying the base
        skipper on fam warmup flights.
        6. (Agree) VFA-106 is adequately funded to fly safely, however, I would argue that
        the current budget concerns are leading to diminished proficiency.
        7. (Agree) I have enough flight hours to fly safely, but not to remain tactical
        8. (Agree) Agree with the caveat that there are not enough hours to go around right
        now towards the end of the fiscal year.

  30. Leaders/Supervisors in my unit emphasize safe maintenance in achieving flight
  schedule goals.

        1. (Strongly Disagree) The relationship between maintenance and pilots is not great.
        We as pilots stick to the flight schedule timeline to the minute. Maintenance needs to
        be held to the same standard.
        2. (Neutral) I think that many leaders push for safe maintenance, but there remains a
        prevailing culture of not fixing jets in our mx department that leaves me worried for
        the quality of the aircraft I fly in.
        3. (Strongly Agree) We emphasize safe maintenance at the levels that I see, but it is
        clear that we still have many in our junior ranks cutting corners.
        4. (Strongly Agree) There is no question here. VFA-106 leadership does a terrific job
        of making it perfectly clear to hold MX/URS accountable by downing aircraft and
        writing good gripes.
        5. (Strongly Agree) Safe maintenance practices and strict adherence to IETMS are
        addressed at all levels of the chain of command.
        6. (Strongly Agree) COMMANDER SCOTT AND LtCol NESBITT ARE/WERE TWO
        OF THE FINEST LEADERS I HAVE HAD THE OPPORTUNITY TO WORK FOR.
        7. (Strongly Agree) Leadership in this squadron is more than willing to completely
        halt flight operations in the interest of safety when CRM or maintenance practice
        concerns arise.

  31. Leaders/Supervisors in my unit care about my quality of life.

        1. (Disagree) My skipper cares. He is one of the best people I have ever worked for.
        But the Department Head either don't care or are too busy trying to impress
        Skipper/higher up to even ask about what is going on in my life. Upper Navy
        Leadership (CNAF/CNAL) only take the tools (parts, ATFLIR, adequately sized Det
        and classes) away. This has the largest impact on my quality of life. We can't be
        asked to keep producing like we have without getting an increase in resources. Yet
        all we hear is that the Navy is shifting focus away from aviation and the class sizes
        are going up.
        2. (Neutral) Allow JO's to complete a full shore tour before sending them back to the
        Fleet.
        3. (Agree) In my unit yes. In the Navy- No



                                     ATTACHMENT F                                         040
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 31 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 41 of 65


        4. (Strongly Agree) The leaders in my squadron, to include our departed XO,
        always put their people's well-being and safety first over production
        requirements.
        5. (Strongly Agree) 100 percent my CO loves his Sailors and Marines.
        6. (Strongly Agree) Everyone at VFA-106 cares about me. No one outside of our
        command cares about me or anyone at our command.
        7. (Strongly Agree) I agree with this statement, however, the quality of life (QOL)
        issues that the squadron now faces are outside the immediate chain of command's
        control. The state of disrepair of Hangar 122 and NAS Ocean facilities in general has
        been known for years and has been neglected by upper Navy leadership. For the
        better part of the last decade, Navy leadership has placed a higher emphasis on
        equipment procurement than on facilities management and QOL for their sailors. I
        interact daily with enlisted members and officers that are taking QOL issues into
        account when deciding to stay Navy.
        8. (Strongly Agree) Specifically XO Nesbitt, who was fired, cared incredibly
        about people and quality of life.
        9. (Strongly Agree) While I can't say this about the rest of the navy, the leaders in
        VFA-106 are the best in the Navy.
        10. (Strongly Agree) I currently have the best leaders that I believe the Navy can
        offer. Again, this is based off of 18 years of experience in the Navy in both enlisted
        and officer ranks.

  32. Leaders/Supervisors in my unit set a good example for following standards.

        1. (Agree) Although that’s harder to agree to when you take one of the best
        examples of maintaining a standard when our XO is removed.
        2. (Strongly Agree) My CO, and especially my recently-relieved XO, couldn't be
        a better example of warriors, leaders, and tacticians. What is the Navy and
        Marine Corps doing right now!? Certainly not concerned about OUR
        perception....or retention for that matter.
        3. (Strongly Agree) This leadership (CDR Scott and LTCol Nesbitt) have been
        some of the best I have seen in my career. They exemplify qualities of what
        every Navy and Marine Corps Officer should. They are professional,
        phenomenal aviators, good people, and it would be hard to find a better CO
        and XO than them.
        4. (Strongly Agree) Skipper FSBO and XO Nesbitt are two leaders that I can only
        wish I’ll one day be able to emulate
        5. (Strongly Agree) Especially our front office, to include our recently relieved XO
        6. (Strongly Agree) The Chiefs and Officers of this command are among the very
        best I've served with.
        7. (Strongly Agree) My Commanding Officer is the most exemplary officer I have had
        the pleasure of serving under. He is a model for all Officers and Warfighters to
        replicate. You must ensure that he is kept, because he possesses a warrior spirit
        that is being lost in many circles
        8. (Strongly Agree) Specifically, XO Nesbitt, who was fired, set the baseline example
        any fighter aviator should endeavor to follow.
        9. (Strongly Agree) Both Commander Scott and LtCol Nesbitt are giants among
        men in this community and inspire near cult-like loyalty and admiration for
        their leadership, character, and work ethic as CO and XO. Seeing LtCol Nesbitt


                                     ATTACHMENT F                                         041
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 32 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 42 of 65


        clean out his office was the final straw and firmly pushing this fighter pilot off
        the fence in my decision of whether or not to stay in the Navy. No organization
        that would remove him is one that I would want to be a part of.
        10. (Strongly Agree) I would follow CDR Scott into Tehran tomorrow. He is a
        badass. 'nuff said

  33. Leaders/Supervisors know who the high-risk members are in my unit.

        1. (Strongly Agree) We continuously evaluate all students and instructor aircrew to
        ensure they are given the tools and training necessary to operated safely and
        effectively both here and in follow-on commands.
        2. (Strongly Agree) We do, and we call them out, without shame and without bias.
        But apparently that doesn't matter. Big Navy and Marine Corps will reinstate those
        we ID as hazards because they don't trust us. They certainly care about themselves,
        though.
        3. (Strongly Agree) Steven Shaw was identified as a high risk individual by the
        command. He needed to be gone, and thankfully my CO and XO took care of it,
        regardless of the travesty they're enduring now.
        4. (Strongly Agree) The Chain of Command is highly involved in mentoring our
        sailors, both officer and enlisted.

  34. My unit's private motor vehicle (PMV) program is working well to reduce PMV
  incidents.

        1. (Strongly Disagree) Its a worthless program.
        2. (Neutral) This should not be a requirement of a Navy unit. Every person who joins
        the Navy, above the age of 18 is an adult. Personal responsibility needs to be
        exercised. We are not a family, they are not children, this is work. Act like it.

  35. My unit's motorcycle safety program is working well to reduce motorcycle incidents.

        1. (Neutral) See comment 34
        2. (Don't Know) Motorcycle drivers are all careless anyway.

  36. My unit's drinking and driving policies are working well to reduce DUI events.

        1. (Strongly Disagree) Its appalling how many drunk driving cases we see in this
        squadron. It all boils down to young sailors and pop culture.
        2. (Neutral) My unit follows the law. Let the law enforce the law, this should not be a
        responsibility of my squadron

  37. My unit's off duty and recreational activity safety program is working well to reduce
  injuries.

        1. (Strongly Disagree) This program does nothing but waste people's time.
        2. (Neutral) See comment 34

  39. The most hazardous activity I perform is...




                                      ATTACHMENT F                                         042
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 33 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 43 of 65


        1. Flying older jets that might not get the gripes fixed due to multiple issues...high op-
        tempo, poor MAFs written by aircrew, or inability to fix the gripe due to parts
        availability.
        2. Flying with high-risk students in dynamic mission sets.
        3. Reporting to my job, executing it within the confines of SOP, NATOPS and
        TOPGUN recommendations, then having an IG filed against me and kicked out
        of the Navy for something I didn't do. Naval aviation is not the place to be right
        now.
        4. Approaching a merge with 1000kts VC against an incredibly inexperienced
        aircrew who may choose the incorrect decision at any time and kill us both, dozens
        of times per flight, 100s of times per year. Don't worry! It's okay to give that student a
        pass and an upteenth time try because of an inappropriate call sign!! Hope he
        doesn't kill any VMFAT-101 instructors along the way!!!
        5. Flying a jet that didn’t have maintenance done properly or where corners
        may have been cut. The aircrew can not open every panel and look at every
        interior thing, we are not the experts on every nut and bolt inside the jet. We
        have to have faith that the work being done on the jet is done by the book by
        qualified maintainers.
        6. Flying in the backseat with brand new pilots. Whether it is going to a merge with
        1000kts Vc or flying low altitude, there is enough to keep track of on a thin margin to
        make sure my wife doesn’t get a phone call she never should have to get. That said
        it’s a necessary job that I and my fellow instructors take on to shape the next
        generation, and we gladly take it on. What we shouldn’t then have to worry about is
        having our career or leadership impacted by one woefully unsafe person who is so
        caught up in his own reflection he can’t see the danger he poses to the entire
        community.
        7. Flying VFA-106 aircraft.
        8. Flying an aircraft that is not owned by the maintainers that work for VFa-106.
        Would you put all your effort into fixing a car that you know is going to be sent to
        someone else in a few months?
        9. Flying with students is extremely dangerous and hazardous, especially when guys
        that are struggling greatly slip through the cracks to get here.
        10. flying at VFA-106 under flag officer leadership that removes effective
        officers, cowers to the IG, and does whatever it takes to protect their own stars
        (regardless of the consequences). VADM Miller is killing Naval Aviation,
        specifically the VFA community, by punishing those that are holding the line
        and praising the likes of Steven Shaw. I cannot believe this is happening, and
        it kills me.
        11. Flying daily with inexperienced students, often with little or no ability to physically
        alter the performance of their aircraft other than voice direction.
        12. Flying with new, inexperienced aircrew in the low level environment.
        13. HITTING A MERGE AT 1000+ Vc IN THE TRUNK OF A JET WITH A CAT1
        WHO HAS MADE IT THROUGH THE TRAINING PIPELINE THROUGH A "PASS
        THE TURD" MENTALITY. OUR JOB IS TO PROVIDE CAPABLE AVIATORS TO
        THE FLEET, AND WHEN THE DECISION IS MADE TO GIVE STUDENT
        AVIATORS "ANOTHER SHOT" COUNTLESS TIMES, IT UNDERMINES OUR
        ABILITIES TO ACCOMPLISH OUR MISSION.




                                       ATTACHMENT F                                          043
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 34 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 44 of 65


        14. Flying. It is dangerous. That is the way it is. It is made more dangerous however,
        by a lack of hours and ineffective maintenance in a fleet with over utilized aircraft
        and insufficient parts.
        15. Flying with below average students who should have been kicked out at the VT
        level way before the FRS. I have had multiple flights where there have been "Safety
        Of Flight" issues with students who probably don't possess the ability to fly the F-18
        safely.
        16. FLAT-102.
        17. I teach and fly with initial training students in front line fighter aircraft.
        18. Low Level training. Everything is done to ensure this is done as safely as
        possible and the training is conducted to the highest standards. However, there is no
        escaping the dangers of the low level environment hence my responce.

  40. The next incident/mishap in my unit would most likely be caused by . . .

        1. Misplaced tool, loose fasteners, or a landing gear issue.
        2. Simple checks being missed. I often see rushed personnel miss things like CATM
        arming, missed fasteners or doors not completely shut/locked. People are double
        checking each other, which is necessary in the high op-tempo business that is the
        FRS.
        3. DUI.
        4. Instructors fearing reprisal of a student launched IG and not adequately
        holding the standard and failing a student when he poses a risk to him/herself
        and others.
        5. Subpar aviators being passed through Meridian/Kingsville/VFA-106/122,
        Primary, VMFAT101 due to perceived pressure from senior navy leadership
        AND lack of ownership of standards due to illogical consequences when those
        standards are applied fairly. -Fail a student who happens to look differently
        than you? Here's a NPLOC. Oh, and your XO is fired too. #StayNavy
        6. Improper maintenance in an area of a jet that the aircrew cannot identify due to
        normal NATOPS walk around or procedures
        7. Gutting our leadership’s ability to enforce standards by giving life to the abuse of
        the IG process. We literally put took the ability to maintain good order and discipline
        away when our XO was removed. Now any maintainer or disgruntled member will
        probably just threaten a retaliation claim and go on with impunity.
        8. Cut corners from maintenance or student aircrew who are not ready for the flight
        (crew rest, crew day, currency).
        9. someone who is in a high risk/high stress environment when they shouldn't be,
        most likely after being given a pass after complaining they were treated unfairly or
        their feelings were hurt.
        10. Political expediency and correctness being prioritized over safety and proficiency
        by senior leadership.
        11. A student that should not be here is flying in my section or division. Or, flying at
        the boat when they should not be there.
        12. VADM Miller and CNAL removing critical resources from VFA-106 and the
        entire VFA community. Our blood is on their small, incablable hands.
        13. Material condition failure of an aircraft component.
        14. SEE ABOVE



                                      ATTACHMENT F                                        044
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 35 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 45 of 65


        15. I believe this will be due to a culture within Naval Aviation. I have heard that
        Naval leadership is shifting towards a "Don't just tell me what you can do, tell me
        what you can't do if you do this" mindset. That does not exist at lower levels. All we
        hear from on high is PRODUCE, with class sizes getting larger, legacy hornets being
        taken away, no new jets being added, and less flight hours. We cannot adhere to
        this request. The next mishap will be caused by an enterprising aviator trying to get it
        done for the navy, despite the navy being out of touch with the reality of the situation.
        16. A student with unsafe Administrative flight habit patterns will cause a mishap
        during a routine phase of flight. This issues are hard to track and document and
        when they are documented, instructors do not feel they have the tools to remediate
        these issues or remove the hazardous students from training.
        17. The next incident would most likely be caused by an individual that is allowed to
        continue training because higher echelon leaders determine it is appropriate to put
        that individual back into training, regardless of if the FRS determined that they were
        unsafe to continue. Upper leadership that takes into account complaints only, without
        looking into the facts of why an individual is attrited, and allows that individual back
        into the training pipeline, is making a grave mistake. We can only hope that
        individual does not cause harm to himself or others.
        18. A below average student who should have been removed from training in
        the VT's, executing dynamic BFM or Air to Air flight, losing SA and having a
        midair with instructor, REDAIR, or other student.
        19. Training to ever-increasing high-level tactics in antiquated aircraft with
        inadequate combat systems with a wingman who should have been attrited multiple-
        offenses prior, but has been given yet another chance because of a community
        afraid to remove poor-performers from training after a series of heinously unfounded
        IGs and the fallout associate with them.
        20. Hypoxia/DCS
        21. Lack of faith in my ability to fully train an individual based on his ability to
        instantly ruin the career of myself or my peers without due process.
        22. Student aircrew that have been identified as unsafe in the aircraft and removed
        from the syllabus but are still afforded second or even third chances due to external
        factors such as fear of repisal and percieved public opinion.
        23. Midair during fighter phase or CFIT during LATT. The risks are well known and
        training rules and procedures are always riguroulsy briefed but again, you can not
        entirely remove the risk in these dynamic fast paced phases of flight.

  41. The most significant action(s) my unit can take to improve safety is(are):...

        1. Keep IAC longer to improve knowledge turn over. Too many good people are
        leaving early to fill billets in the fleet.
        2. Keep doing what we are doing: honestly evaluate, assess, execute, evaluate,
        assess, execute, evaluate...on repeat.
        3. Clear the IG burden from my leadership so that they can focus intently on running
        the squadron, taking care of people, and proving to our subordinates that a career in
        the Navy is completely worth it.
        4. Trust small unit leadership.
        5. Bring back bottle bets.




                                      ATTACHMENT F                                         045
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 36 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 46 of 65


        6. Continue pushing the highest standards and by the book compliance. If someone
        is not following it, they need to be dealt with in a manner that highlights how serious
        the issue is.
        7. Reinstate our XO to show that he has the support of the upper echelons of
        Navy leadership.
        8. Get the flight hours funding needed to accomplish our mission. Get the manning
        needed to fix jets, instruct students and operate safely.
        9. My unit is doing all it can to improve safety every day.
        10. Get rid of the Steven Shaws of the world and stack the deck with people
        like CDR Weyenberg, CDR Scott, and LtCol Nesbitt.
        11. Keep safety at the forefront of everything we do. Continue to talk about and
        address safety concerns as the arise and continue to emphasize time critical ORM in
        order to mitigate risks in a dynamic environment.
        12. There is only so much we can do. Flying only gets so safe. We are at the tip of
        the safety curve. Stop worrying so much about safety, feelings, and perception. Let
        us take risks, let us be lethal. We need personalities that are aggressive, fighters,
        jocks, hard-chargers, assholes. We need people who will go into the lions den with a
        knife in their teeth and duke it out with the lion. We need people who will not flinch
        when their wingman explodes next to them, who will come back to the ship and
        sleep that night because they are going up again tomorrow. That's how you win in
        aviation. Gut it out
        13. Increase the staffing inside the squadron at all levels and fix the physical
        condition of the hangar.
        14. VFA-106 is doing a good job identifying and enforcing controlling measures
        against aviators as we begin to identify problem areas. With that said, the Navy is on
        a dangerous path with allowing individuals that have been identified as unsafe or
        unable to continue training, the ability to allow a media appearance to dictate
        whether they should be allowed back into training or not. This is one of those cases
        where "the squeaky wheel should not get the grease." Unfortunately, nobody outside
        of the command is willing to risk the publicity of a public investigation to get to the
        facts.
        15. Remove more students from training for not meeting standard. Not everyone can
        do this job, we jeopardize the safety of fleet pilots and people on the ground
        downrange when we send below average students to the fleet.
        16. Speak truth to power and hope O-7+ leadership listen.
        17. Social camraderie events that include only JO's and maintenance Chief's
        18. Give me a voice to air my concerns with the upper echelon of Naval Aviation.
        19. Provide more parts to maintain / fix broken jets.
        20. Stop removing fantastic leaders from our command. LtCol Nesbitt was one
        of the most respected fighter pilots in Naval Aviation today. As XO he was
        dedicated to the safe and effective execution of every aspect of squadron life.
        He was a phenomenal mentor to the next generation of aircrew and his
        absence has left a vacuum at the Executive Officer position.
        #BringBackSingleFighter

  42. What is my unit doing right and why?

        1. Our unit level leadership seems to be trying, against stiff winds and overwhelming
        odds, to create a better work environment for our Sailors.


                                     ATTACHMENT F                                         046
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 37 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 47 of 65


        2. VFA-106 is taking a critical look at operations and maintenance on a daily basis.
        Yes, there are probably growing pains with BCG. And yes, we are in an hours
        crunch. And yes, we are undermanned in some billets. It is evident that leadership is
        taking a big picture look at the process as it is now and the process into the future,
        instead of shooting the alligator closest to the canoe.
        3. True confessions and general willingness to have a discussion about/concern for
        safety items.
        4. We fly, we train, and get get replacement pilots out to the fleet.
        5. Putting people and safety first.
        6. CDR Scott and LtCol Nesbitt have worked countless extra hours, putting in
        clear and visible extra effort and care into their jobs that majority of us have
        never seen before. One was just relieved of his duties, and the other passed
        up O-6 because he cannot make his CAG timing due to a weightless and
        cowardly IG complaint. They still continue to give all the care and effort they
        possibly can, despite being left in ditches and taking grenades by their senior
        levels of leadership.
        7. VFA-106 is doing everything right. But the IG process is undermining the
        Command.
        8. My unit graduates more CAT-1 pilots than other RAGs. Those CAT-1s by and far
        meet the heavy standards imposed upon them. We have great leadership by men
        who care, a great ready room filled with highly talented men and women, and a
        motivated student body. Yet you have chosen to attempt to disrupt that by firing
        without cause one of the most respected leaders in the USN Aviation Community.
        9. My unit HAD good leadership, that upheld the standard. It was removed by politics
        and higher ups far removed from the situation to make themselves look good. We
        lost a huge part of VFA-106 and a potential Marine Corps rockstar that would have
        made a great General someday. Our unit is doing right, it’s a shame it can’t be seen
        from so high up.
        10. Great communication from the front office on all issues we face. Continuing to
        attempt to do more with less (instructors and parts) to be the only FRS that actually
        consistently produces for the fleet in a futile effort to make up for manning shortages
        induced by senior Navy’s failure of leadership.
        11. Producing fleet aircrew in spite of inadequate resources, funding, manning, and
        support.
        12. Not covering up the importance of honesty and telling it like it is.
        13. Standing behind those who have been adversely affected by investigations that
        should have never taken place.
        14. My unit's results speak for themselves. We are a ready room of diverse
        instructors and officers who do their mission superbly and with the highest degree of
        professionalism. Our front office is fantastic. Our department heads, mostly post-
        Fleet DH's, take their jobs seriously and are excellent role models for our JO
        instructors. Our JO's run the squadron. They are talented, motivated, and dedicated-
        despite the challenges the squadron faces and the looming decisions in their
        professional and personal lives.
        15. Our leadership is top notch.
        16. We're overcoming the horrible leadership we've been dealt in Naval
        Aviation at the FLag Officer level and *still* producing 80 percent of TACAIR
        CAT ONE aircrew.



                                     ATTACHMENT F                                         047
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 38 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 48 of 65


        17. Providing the US Navy with the most efficiently trained fighter pilots and WSOs
        to join the fleet and conduct the missions of the Department of Defense, at a
        significantly higher rate than any other squadron.
        18. We are responsible for 50 percent of the production of CAT 1 aircrew to the fleet,
        yet, over the last year, we produced 84 percent of new F/A-18 aviators. We are
        continually improving the quality of instruction and constantly seeking efficiencies in
        execution. We plan for success and adapt to an ever changing environment.
        Additionally, the chain of command is dedicated to improving the quality of life of our
        sailors through outreach to upper Naval leadership.
        19. OUR JOB
        20. My unit instills its instructor Cadre with a sense of pride, a sense that we are the
        way to fix the perceived downfall of naval aviation. We are proud to serve our
        country, we are dedicated to the job and we are driven to do it right and produce the
        best product we can. Without that feeling, this job would be crushing, not due to the
        work hours, but because I believe the Navy is losing sight of priorities. It beings tears
        to my eyes because I am embarrassed and disappointed that the focus is on things
        like IG's, driving programs, paternity leave. We fight wars. Its not nice. Don't Forget
        it.
        21. The instructors really care about producing high quality aviators for the fleet. The
        amount of extra time and effort that the IPs and IWSOs put in on their shore tour is
        incredible. I don't feel the same level of motivation to the cause from people outside
        our squadron who are supposed to give us the resources we need to do our job.
        22. My unit has put the right people in the right place of authority. We have our
        Commanding Officer's full support in our decision making, and I am confident that I
        can go to him with any concerncs that I have, and he will act upon them. My
        Executive Officer cares greatly about every single one of us, and encourages us to
        reach our full potential. It is unfortunate that the military saw it necessary to relieve
        him from his duties before he was able to defend himself.
        23. Our unit level leadership is the best I have experienced. As a DET OIC, I
        took 20 jets on the road to Key West and ran a 2 week 350 sortie 500 flight
        hour detachment with little input from anyone O-4 or higher. That is how trust
        should work up and down the chain of command.
        24. Continuing to conduct themselves as professionals and give the fleet as highly
        trained CAT-1's as possible with the resources available, due to excellent leadership
        in the front office and duty-conscious instructor aircrew who care deeply about the
        warfighters in the fleet.
        25. Calling a spade a spade and cancelling events when there is event the slightest
        bit of risk.
        26. My unit has consistently reaffirmed my ability to make the decisions I need to in
        order to guarantee we are sending the best product possible to the fleet to defend
        our great nation from the enemy.
        27. We're informing the Chain of Command of issues within our community.
        28. Our Skipper has done a masterful job navigating through the sea of IGs
        leveled at the squadron. It is amazing that the instructor cadre at VFA-106 has
        continued to maintain high morale and a high level of performance as they
        produce replacement aircrew for the fleet and this absolutely reflects on the
        leaders in this squadron. Our front office continues to stand up for what is
        right regardless of the ramifications to their careers and livelihoods.



                                      ATTACHMENT F                                         048
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 39 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 49 of 65


        29. Encouraging a proffesional attitude towards what we do both within the IAC and
        RAC cadres. We take pride in doing what we do well and safely and 106 fosters this
        very well.

  43. Use this space to provide any concern that you would like to comment upon.

        1. I have completely lost faith in our leadership at the Flag level and beyond.
        Our hangar is in an unacceptable material condition and has been for many
        years. We can't seem to budget accordingly for flight hours, with many rumors
        of shutting down. Most compelling, our XO was recently fired for what I'm 100
        percent sure is something that he is not at fault for. We have given the IG, and
        therefore anyone who is sly enough to complain, 100 percent of the narrative
        and the vote. It has created a massive morale and safety problem. If everyone
        is fed up and choosing to leave the Navy, safety will suffer.
        2. Up to this point, VFA-106 has done an incredible job compartmentalizing the
        impacts of these IGs. This is largely due to the professionalism and
        compartmentalization from the front office, which is absolutely 100 percent why the
        train has managed to stay on the tracks. The problem still exists though and Navy
        leadership needs to answer their warfighters: Why are there no checks and balances
        on the IG? Why are prolific leaders guilty until proven innocent? Why are there
        loopholes in verbiage that prevent a professional organization's defense? Who can
        fix this issue?
        3. After seeing our XO be hung out to dry by the Marine Corps after four and a half
        hears of service in this squadron for what are considered by those who were present
        for the events pertaining to the IG in question, it is my belief that the junior officers of
        this squadron are seeing how big Navy/Marine Corps is so quick to place blame
        instead of conducting due diligence when allegations are raised. The belief that swift
        corrective action in response to public perception is the primary concern for generals
        and admirals is demoralizing for those of us on the bottom that know the truth.
        4. Our Sailors and Marines have full confidence in our CO and Commodore. Above
        that? There's an image problem. One that is distrustful of higher leadership. We
        have tried to keep faith in them, but they haven't kept faith in us. Somehow, they
        have more trust in so-called whitleblowers. They have lost our confidence over the
        last 5-8 years. It keeps getting worse. They are only concerned about their careers
        and won't stand up for what they know in their hearts is right. This last incident at our
        squadron is probably the final nail in the coffin of retention for this generation of
        aircrew.
        5. I wish the leaders of the Naval Aviation Enterprise put their faith and
        confidence in the people with a combined over hundred years of experience,
        vice one standalone LT who wasn't even a qualified instructor and told
        students to engage in dangerous behavior to his own theory testing. A LT who
        snuck his cell phone into the sim building (secret location), and spoke ill of the
        Navy to the press. It's a damn shame the LT is coming out on top while the
        leaders who display honor, courage and commitment on a daily basis are
        being forced out. This is why we don't want to be in the CNAL/Airboss' navy.
        6. Our Command has an amazing climate for communication. However, we had an
        individual approach the media, with his name, without informing anyone in his chain,
        propose unfounded accusations, launch multiple IGs, and despite everyone in the
        entire F/A-18 community know this individual was a narcissistic rogue, the out of


                                       ATTACHMENT F                                           049
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 40 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 50 of 65


        control and biased IG process REWARDED this individual and resulted in our
        Executive Officer being relieved without a chance to voice his side of the story.
        Aircrew morale is decimated, their faith in leadership above the Wing level is next to
        ZERO, and hardly any want to remain.
        7. If you(CNAF) brings back LT Steven Shaw I will mail my wings to you. You
        have done a disservice to LtCol Nesbitt by not standing up for the leaders that
        work for you. Take a hint, when the unit level, wing level and coast level
        Commanders back him-maybe you should too. VFA-106 will be fine, your
        retention problem won't. Yet again the JOPA see that character and integrity
        be damned, senior Navy leadership will not stand up for what is right. We saw
        it with ADM Moran a few weeks ago, we saw it on June 5th with XO Nesbitt. If
        this is what it means to be a leader, then good luck keeping people
        8. I keep hearing about retention issues, and the reality of it is, higher ups are forcing
        the good ones out. The risks of staying in are greater than the benefits. We are
        choosing battles based on angry retaliation of unsafe individuals and things that are
        not character flaws, such as BCA or minor medical issues. Those with stars are
        misguided and ignore those from below are staying. What is going to keep me in is
        highlighting the good, collocation that doesn’t hurt my future goals, and better
        treatment of people. What will Force me out, is seeing good people dragged through
        the flames.
        9. The entire saga with LT Steven Shaw has clearly gotten beyond ridiculous. In no
        world should a person like that be allowed in our community, and Sham Nesbitt
        knew that and took appropriate action. In all the talk of a high end fight from CNAF in
        down, I can’t think of a person I would trust less to fly on my wing in that fight. Our
        business is based on trust in each other and it is obvious that that snake oil
        salesman can’t be trusted. It was right to get rid of him before he actually got
        someone killed. If he is brought back, I will send my resignation and wings directly to
        the boss
        10. CSFWL Commodore and VFA-106 CO support of VFA-106 TACEMO has been
        outstanding, but senior Navy leadership's management of the TACDEMO program
        has been atrocious. The 106 TACDEMO was canceled in the name of flight hours
        funding, while VFA-122 continues to fly at airshows across the country. When senior
        leadership cut the TACDEMO, leaving multiple air shows and 1M civilian spectators
        out to dry, it was left to an O-3 to call air show directors explaining why we couldn't
        show up where we had committed. Complete public outreach failure and reflection of
        senior Naval leadership failure.
        11. I am grateful for every opportunity provided up to know and the opportunities in
        my future. But- In the recent years the USN has shown me what knee jerk reactions
        by leaders can do. I’ve seen fellow aviators punished as a result of the navy wanting
        to redirect blame. And now, I’ve seen some of the best leaders and warfighters
        paraded around, while Admirals and civilians mistake their flight suit for a clown suit.
        The JO contingent has taken notice. I don’t want my career and all that I can
        accomplish to be viewed as disposable. And right now, the Navy isn’t convincing me
        that isn’t the case.
        12. What is it going to take for leaders with eagles and stars on their collars to start
        doing the right things? Is it going to take a long-feared conflict where we are actually
        taking combat losses before our leaders realize that we have lost many of our finest
        people? Guess who isn't purging their finest leaders at a sickening rate? Our
        enemies. Our threat nations of interest. In Naval Aviation we are in the middle of a


                                      ATTACHMENT F                                          050
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 41 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 51 of 65


        retention crisis among the JO and O4 ranks. We cannot expect to retain talent by the
        disgraceful way we treat our unit leadership. As a service, we need to wake-up.
        13. I have zero faith in Naval Aviation leadership above my CO. The terrible
        precedent that AIRBOSS is setting by punishing phenomenal officers is
        beyond the pale. Somehow, all the Flag Officers have made the world's
        greatest job a miserable experience. How they expect us to fight and win any
        war against a near-peer level threat while gutting the true squadron leaders is
        beyond me. It's the entire experience I've had as a LT is one of dissatisfaction
        with resources, flight hours, and flag officer leadership. Thank god I've had
        brilliant squadron COs and XOs that have set the example.
        14. Lt Col Nesbitt has been the XO of this squadron since I checked in during April of
        2016. I believe that I am currently the instructor who has been at 106 the longest
        with the exception of him. In my time in both the USAF and the USN, I have never
        met a more motivated, dedicated, and "lead from the front" personality than Lt Col
        Nesbitt. He IS the quintessential XO, and performed his duties in that job to a T. His
        removal from his position at VFA-106 is an absolute travesty, and from an
        "outsiders" (non-USN) viewpoint, shows a lack of fortitude from senior USN
        leadership.
        15. I am particularly concerned about the future of Strike Fighter aviation. The
        investigations into the command over the last year have permanently damaged the
        ready room's faith that upper leadership will do the right thing. VFA-106 is filled with
        2nd tour aviators of the highest character and caliber that are all facing the choice on
        whether to "Stay Navy". I fear that this breach of trust by the upper chain of
        command will lead to a mass exodus of the Navy's best and brightest that will have
        disastrous impacts on the Strike Fighter community for years to come.
        16. THE UPPER LEVELS OF THE NAVAL AVIATION CHAIN OF COMMAND
        NEED TO TAKE A SHARP LOOK IN THE MIRROR TO IDENTIFY WHERE THE
        PROBLEM IS COMING FROM. DECISIONS THAT ARE BEING MADE ARE
        PAINTING A PICTURE IN THE MINDS OF JOs (THE LIFEBLOOD OF THE FLEET)
        THAT I DON'T THINK THEY REALIZE. CUTTING OUT THE THINGS THAT MAKE
        NAVAL AVIATION THE BEST JOB IN THE WORLD, AND UNDERMINING OUR
        (INSTRUCTORS) ABILITIES TO ADEQUATELY COMPLETE OUR MISSION IS NO
        GOING TO FIX THE RETENTION PROBLEM (YES, IT EXISTS).
        17. I joined the military wanting to be a career man. I believed in the heroes of
        old wars Halsey, Nimitz, Boyington, Doolittle. And though we fight wars, we
        have lost the killer spirit. We recruit people into Aviation that are computer
        geeks, who cry over grades, who cant stand to leave home, who file IG's when
        they are UNSAFE or have compromised SECRETS but can't cope with the
        reality or their position. I no longer want to be a part of an organization that
        has lost sight of its purpose. We should be tough and lethal. We are not, and
        the way we are going, we will not be. I won't be a part of that
        18. I see little reason to stay in the Navy past this tour. I am constantly asked to do
        more with less and sacrifice to get the mission done. I would be fine with this, but
        there is no acknowledgement or SA from senior Navy Leadership as to the burden
        they are putting on their Junior Officers. All we want in recognition and purpose in
        the job.
        19. Recently, VFA-106 has been the victim of multiple IG and congressional
        complaints, causing the command to fall directly under the microspcope of
        individuals outside of our command. This has caused an uneasiness among the


                                     ATTACHMENT F                                         051
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 42 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 52 of 65


        instructor cadre, wondering if they are going to be the next one to be questioned, or
        have an IG filed against them. In short, the actions of one individual has caused a
        nuclear explosion on the morale of the command, and the repercussions of his
        actions will be seen for a long time to come. The effect he has had a multiple
        members careers is astounding. Completely UNSAT.
        20. FIX THE IG. There is no way we should have to have these conversations
        about leaders such as LtCOL Nesbitt. Great American and his reputation is
        ruined on baseless claims without due process with this IG run amok.
        21. I am concerned that the recent removal of our XO is a signal from the upper
        chain that we are more worried about PC culture than accurately asesing the
        rigorous training standards that are set in order to create a MK1 Mod 0 fleet
        replacement aircrew.
        22. I have absolutely loved my time in the Navy. If I thought that squadron CO's had
        more autonomy and influence, I would stay in and strive to become one. More and
        more it seems that squadron CO's have very little power, and frankly the job seems
        terrible. The culture of fighter piot warriors is leaving, and along with it the majority of
        junior officers.
        23. My XO was recently fired for what I perceive is a game of BS politics. The
        amount great leaders being penalized or fired based on a one sided IG from an
        individual, that lacks the most basic level of professionalism as a Naval
        Officer, is beyond my level of comprehension. I love the Navy and have
        devoted so much to this team and community. To see the people that I admire
        get crushed from such a flawed character is gut wrenching. I have already
        submitted my resignation because of my complete loss of confidence in our
        ability to stand up to BS and back the leaders who make a positive impact.
        24. From our point of view, relieving XO Nesbitt was wrong and encourages no
        junior officer to stay in the military. The entire squadron respects him and
        we've seen how good senior officers get treated. He didn't even receive an
        official last flight with the squadron after almost service 20 years. Shame on
        you. LT Steven Shaw and his accomplices have ulterior motives behind their
        actions. Do not reward them.
        25. VFA-106 has been a fantastic tour so far that has recharged my batteries
        after a JO fleet tour. It in that regard has absolutely pushed me towards
        staying in the Navy. That said when I see leaders I admire take career altering
        punishments for standing up for what is right, it unequivocally makes me want
        to leave the Navy. If our Skipper, a decorated war hero and unparalleled leader
        takes any fallout from big Navy in regards to the multitude of malicious VFA-
        106 IGs it will solidify my decision to leave the service.




                                       ATTACHMENT F                                           052
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 43 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 53 of 65



 Back to Contents


  Section 5: Unit Survey Results sorted relative to Comparison Group
                   Comp. Rel.
   # Cat. Mean                                                                Text
                   Mean Score
   28 RE    4.71   4.14   0.70 I have adequate time to prepare for and brief my flights.
   24 OC    4.82   4.40   0.68 Aircrew work effectively as a team.
   9   OP   4.71   4.16   0.66 Our Human Factors Councils/Boards are effective at improving safety.
   23 OC    4.62   4.04   0.62 Crew rest standards are enforced in my unit.
   32 SU    4.76   4.33   0.62 Leaders/Supervisors in my unit set a good example for following standards.
   17 OC    4.74   4.28   0.56 Individuals are comfortable approaching their supervisor about personal issues/illness.
                                  Individuals in my unit are comfortable reporting safety violations, unsafe behaviors, or
   18 OC    4.74   4.35   0.56
                                  hazardous conditions.
                                  Unit members, from the top down, incorporate operational risk management (ORM) into
   6   OP   4.74   4.38   0.55
                                  daily activities.
   20 OC    4.74   4.36   0.55 Our Safety Department is well-respected.
   31 SU    4.59   4.14   0.51 Leaders/Supervisors in my unit care about my quality of life.
   14 OC    4.74   4.39   0.45 My unit has a reputation for high-quality performance.
                                  My unit's Substance Abuse Control Program is working well to address the risks of drug
   38 OP    4.60   4.28   0.44
                                  and alcohol abuse.
   33 SU    4.58   4.28   0.43 Leaders/Supervisors know who the high-risk members are in my unit.
   2   OP   4.59   4.28   0.42 My unit provides adequate recognition for individual safety acts.
   1   OP   4.76   4.49   0.41 Our unit adequately trains aircrews to safely conduct all flights.
   8   OP   4.68   4.42   0.40 My unit keeps me well informed regarding important safety information.
                                  Our Crew Resource Management (CRM) program is helping to improve mission
   13 OP    4.55   4.27   0.40
                                  performance and safety.
   7   OP   4.32   4.04   0.32 Effective communication exists within my unit.
   12 OP    4.68   4.50   0.30 NATOPS tests/check rides are conducted as intended, to honestly assess qualifications.
                                  Leaders/Supervisors in my unit emphasize safe maintenance in achieving flight schedule
   30 SU    4.53   4.35   0.26
                                  goals.
   15 OC    4.53   4.36   0.24 Violations of SOPs, flying regulations, or general flight discipline are rare.
                                  Personnel must possess the appropriate experience/skills to earn qualifications in my
   5   OP   4.53   4.40   0.18
                                  unit.
   21 OC    4.03   3.86   0.18 Our safety standdowns are effective.
   35 OP    4.36   4.24   0.16 My unit's motorcycle safety program is working well to reduce motorcycle incidents.
   4   OP   4.50   4.40   0.14 SOPs and safety rules are enforced in my unit.
                                  All members of my unit have the authority to halt unsafe activities until the hazards/risks
   19 OC    4.56   4.47   0.14
                                  are addressed.
   36 OP    4.30   4.27   0.05 My unit's drinking and driving policies are working well to reduce DUI events.
   3   OP   4.35   4.38   -0.04    Safety decisions are made at the proper levels by the most qualified personnel.
   16 OC    4.12   4.16   -0.05    Training is conducted as scheduled.
                                    My unit's off duty and recreational activity safety program is working well to reduce
   37 OP    4.21   4.25   -0.06
                                  injuries.
   10 OP    4.03   4.10   -0.08    Our flight surgeon is effective at helping to identify/manage high risk personnel.
   29 RE    3.82   3.89   -0.08    I am provided the right number of flight hours to fly safely.
   34 OP    4.12   4.20   -0.09    My unit's private motor vehicle (PMV) program is working well to reduce PMV incidents.
   11 OP    3.65   3.86   -0.20    Aircrew in my unit are able to maintain flight proficiency/currency standards.
   22 OC    4.00   4.16   -0.20    Unit members do not cut corners to accomplish their job/mission.
   26 RE    2.62   3.39   -0.64



                                                  ATTACHMENT F                                                          053
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 44 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 54 of 65


                                   My unit has adequate resources (e.g., tools, equipment, publications, etc.) to perform its
                                 current tasks.
   27 RE   3.00   3.91   -0.92    My unit has enough experienced personnel to perform its current tasks.
   25 OC   2.26   3.89   -1.63    Morale in my unit is high.




                                                ATTACHMENT F                                                           054
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 45 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 55 of 65



 Back to Contents


  Section 6: Unit Survey Results sorted by unit mean (Most to Least Favorable)
                   Comp. Rel.
   # Cat. Mean                                                                Text
                   Mean Score
   24 OC    4.82   4.40   0.68 Aircrew work effectively as a team.
   1   OP   4.76   4.49   0.41 Our unit adequately trains aircrews to safely conduct all flights.
   32 SU    4.76   4.33   0.62 Leaders/Supervisors in my unit set a good example for following standards.
                                  Unit members, from the top down, incorporate operational risk management (ORM) into
   6   OP   4.74   4.38   0.55
                                  daily activities.
   14 OC    4.74   4.39   0.45 My unit has a reputation for high-quality performance.
   17 OC    4.74   4.28   0.56 Individuals are comfortable approaching their supervisor about personal issues/illness.
                                  Individuals in my unit are comfortable reporting safety violations, unsafe behaviors, or
   18 OC    4.74   4.35   0.56
                                  hazardous conditions.
   20 OC    4.74   4.36   0.55 Our Safety Department is well-respected.
   9   OP   4.71   4.16   0.66 Our Human Factors Councils/Boards are effective at improving safety.
   28 RE    4.71   4.14   0.70 I have adequate time to prepare for and brief my flights.
   8   OP   4.68   4.42   0.40 My unit keeps me well informed regarding important safety information.
   12 OP    4.68   4.50   0.30 NATOPS tests/check rides are conducted as intended, to honestly assess qualifications.
   23 OC    4.62   4.04   0.62 Crew rest standards are enforced in my unit.
                                  My unit's Substance Abuse Control Program is working well to address the risks of drug
   38 OP    4.60   4.28   0.44
                                  and alcohol abuse.
   2   OP   4.59   4.28   0.42 My unit provides adequate recognition for individual safety acts.
   31 SU    4.59   4.14   0.51 Leaders/Supervisors in my unit care about my quality of life.
   33 SU    4.58   4.28   0.43 Leaders/Supervisors know who the high-risk members are in my unit.
                                  All members of my unit have the authority to halt unsafe activities until the hazards/risks
   19 OC    4.56   4.47   0.14
                                  are addressed.
                                  Our Crew Resource Management (CRM) program is helping to improve mission
   13 OP    4.55   4.27   0.40
                                  performance and safety.
                                  Personnel must possess the appropriate experience/skills to earn qualifications in my
   5   OP   4.53   4.40   0.18
                                  unit.
   15 OC    4.53   4.36   0.24 Violations of SOPs, flying regulations, or general flight discipline are rare.
                                  Leaders/Supervisors in my unit emphasize safe maintenance in achieving flight schedule
   30 SU    4.53   4.35   0.26
                                  goals.
   4   OP   4.50   4.40   0.14 SOPs and safety rules are enforced in my unit.
   35 OP    4.36   4.24   0.16 My unit's motorcycle safety program is working well to reduce motorcycle incidents.
   3   OP   4.35   4.38   -0.04    Safety decisions are made at the proper levels by the most qualified personnel.
   7   OP   4.32   4.04   0.32 Effective communication exists within my unit.
   36 OP    4.30   4.27   0.05 My unit's drinking and driving policies are working well to reduce DUI events.
                                    My unit's off duty and recreational activity safety program is working well to reduce
   37 OP    4.21   4.25   -0.06
                                  injuries.
   16 OC    4.12   4.16   -0.05    Training is conducted as scheduled.
   34 OP    4.12   4.20   -0.09    My unit's private motor vehicle (PMV) program is working well to reduce PMV incidents.
   10 OP    4.03   4.10   -0.08    Our flight surgeon is effective at helping to identify/manage high risk personnel.
   21 OC    4.03   3.86   0.18 Our safety standdowns are effective.
   22 OC    4.00   4.16   -0.20    Unit members do not cut corners to accomplish their job/mission.
   29 RE    3.82   3.89   -0.08    I am provided the right number of flight hours to fly safely.
   11 OP    3.65   3.86   -0.20    Aircrew in my unit are able to maintain flight proficiency/currency standards.
   27 RE    3.00   3.91   -0.92    My unit has enough experienced personnel to perform its current tasks.



                                                  ATTACHMENT F                                                          055
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 46 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 56 of 65


   26 RE   2.62   3.39   -0.64     My unit has adequate resources (e.g., tools, equipment, publications, etc.) to perform its
                                 current tasks.
   25 OC   2.26   3.89   -1.63    Morale in my unit is high.




                                                ATTACHMENT F                                                           056
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 47 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 57 of 65



 Back to Contents


  Section 7: Unit Survey Results sorted by survey item number
                   Comp. Rel.
   # Cat. Mean                                                                Text
                   Mean Score
   1   OP   4.76   4.49   0.41 Our unit adequately trains aircrews to safely conduct all flights.
   2   OP   4.59   4.28   0.42 My unit provides adequate recognition for individual safety acts.
   3   OP   4.35   4.38   -0.04    Safety decisions are made at the proper levels by the most qualified personnel.
   4   OP   4.50   4.40   0.14 SOPs and safety rules are enforced in my unit.
                                  Personnel must possess the appropriate experience/skills to earn qualifications in my
   5   OP   4.53   4.40   0.18
                                  unit.
                                  Unit members, from the top down, incorporate operational risk management (ORM) into
   6   OP   4.74   4.38   0.55
                                  daily activities.
   7   OP   4.32   4.04   0.32 Effective communication exists within my unit.
   8   OP   4.68   4.42   0.40 My unit keeps me well informed regarding important safety information.
   9   OP   4.71   4.16   0.66 Our Human Factors Councils/Boards are effective at improving safety.
   10 OP    4.03   4.10   -0.08    Our flight surgeon is effective at helping to identify/manage high risk personnel.
   11 OP    3.65   3.86   -0.20    Aircrew in my unit are able to maintain flight proficiency/currency standards.
   12 OP    4.68   4.50   0.30 NATOPS tests/check rides are conducted as intended, to honestly assess qualifications.
                                  Our Crew Resource Management (CRM) program is helping to improve mission
   13 OP    4.55   4.27   0.40
                                  performance and safety.
   14 OC    4.74   4.39   0.45 My unit has a reputation for high-quality performance.
   15 OC    4.53   4.36   0.24 Violations of SOPs, flying regulations, or general flight discipline are rare.
   16 OC    4.12   4.16   -0.05    Training is conducted as scheduled.
   17 OC    4.74   4.28   0.56 Individuals are comfortable approaching their supervisor about personal issues/illness.
                                  Individuals in my unit are comfortable reporting safety violations, unsafe behaviors, or
   18 OC    4.74   4.35   0.56
                                  hazardous conditions.
                                  All members of my unit have the authority to halt unsafe activities until the hazards/risks
   19 OC    4.56   4.47   0.14
                                  are addressed.
   20 OC    4.74   4.36   0.55 Our Safety Department is well-respected.
   21 OC    4.03   3.86   0.18 Our safety standdowns are effective.
   22 OC    4.00   4.16   -0.20    Unit members do not cut corners to accomplish their job/mission.
   23 OC    4.62   4.04   0.62 Crew rest standards are enforced in my unit.
   24 OC    4.82   4.40   0.68 Aircrew work effectively as a team.
   25 OC    2.26   3.89   -1.63    Morale in my unit is high.
                                    My unit has adequate resources (e.g., tools, equipment, publications, etc.) to perform its
   26 RE    2.62   3.39   -0.64
                                  current tasks.
   27 RE    3.00   3.91   -0.92    My unit has enough experienced personnel to perform its current tasks.
   28 RE    4.71   4.14   0.70 I have adequate time to prepare for and brief my flights.
   29 RE    3.82   3.89   -0.08    I am provided the right number of flight hours to fly safely.
                                  Leaders/Supervisors in my unit emphasize safe maintenance in achieving flight schedule
   30 SU    4.53   4.35   0.26
                                  goals.
   31 SU    4.59   4.14   0.51 Leaders/Supervisors in my unit care about my quality of life.
   32 SU    4.76   4.33   0.62 Leaders/Supervisors in my unit set a good example for following standards.
   33 SU    4.58   4.28   0.43 Leaders/Supervisors know who the high-risk members are in my unit.
   34 OP    4.12   4.20   -0.09    My unit's private motor vehicle (PMV) program is working well to reduce PMV incidents.
   35 OP    4.36   4.24   0.16 My unit's motorcycle safety program is working well to reduce motorcycle incidents.
   36 OP    4.30   4.27   0.05 My unit's drinking and driving policies are working well to reduce DUI events.
   37 OP    4.21   4.25   -0.06



                                                  ATTACHMENT F                                                          057
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 48 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 58 of 65


                                  My unit's off duty and recreational activity safety program is working well to reduce
                                injuries.
                                My unit's Substance Abuse Control Program is working well to address the risks of drug
   38 OP   4.60   4.28   0.44
                                and alcohol abuse.




                                               ATTACHMENT F                                                           058
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 49 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 59 of 65



 Back to Contents


  Section 8: Considerations Compiled With Respect To VFA-106's "Cautionary" (Red Flags) Survey Items




  Item                                          Considerations

  25     Morale in my unit is high.
         Assign teams/tasks across departmental boundaries to reduce departmental
         rivalries (e.g., OPS versus Maintenance) and build camaraderie.
         CO or XO visiting the workspaces and just talking to the junior Marines and getting
         to know them would greatly increase not only morale, but also let the Marines know
         that their command cares about them and listens to them.
         COs who prioritize the betterment of their command over the betterment of their
         careers have the most "operationally excellent" squadrons.
         Ensure junior officers visit a different work center/shop at least once a month to
         increase their knowledge, unit camaraderie, and enlisted/officer morale.
         Ensure that the balance between mission accomplishment and quality of life does
         not result in overworked and over-stressed personnel.
         Focus on what you are doing correctly.
         Follow through on equipment purchases and repairs. Lack of proper tools and
         equipment leads to cutting corners, equipment damage, and lower morale.
         Improve morale within the SNCO/officer ranks by increasing their authority and
         control of their sections/departments (e.g., liberty/leave approval, planning, training,
         etc.).
         Incorporate mentorship at every level.
         Institute morale building incentives like "shop/platoon/company of the month."
         Plan ahead and share plans/timelines with personnel to improve productivity and
         morale
         Review the list/matrix of relevant Issue Papers on this website.
         Safety climate survey results revealed that unit morale is more strongly affected by
         leader/supervisor actions than externally driven factors of OPTEMPO, resource
         constraints, etc. Unit leaders can improve morale through more effective
         communications, mentorship, enforcement of standards, and caring for members'
         quality of life.
         Share all relevant information. Playing “I’ve got a secret” hurts productivity and
         morale.
         Stick to the schedule as much as possible. Crew rest, morale, and efficiency are
         improved if unexpected changes, add-on tasks, etc. are moved to the next day's
         schedule.
         Survey respondents often provide additional written comments beyond the scope of
         a particular survey (e.g., drug/alcohol abuse, fraternization, racism/bigotry,
         financial/personal hardships, suicide, workplace anger, etc.). Leaders should


                                          ATTACHMENT F                                                 059
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 50 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 60 of 65


        carefully review all survey results for these types of sporadic comments to identify
        underlying issues that may greatly impact their organizational climate and their
        personnel's well-being.
        The foundation for operational success is our ability to lead our personnel, gain and
        hold their trust, deliver opportunities for personal/professional development, and
        provide the tools/training/time to perform their assigned tasks.
        Use special staff (e.g., chaplain, medical, etc.) to monitor your unit's "health" (e.g.,
        morale and motivation).
        My unit has adequate resources (e.g., tools, equipment, publications, etc.) to
  26
        perform its current tasks.
        Although we often "do more with less," always look for opportunities to eliminate
        non-essential tasks, share workloads, or improve planning to more effectively meet
        mission goals.
        Be aware of collateral mission creep.
        Follow through on equipment purchases and repairs. Lack of proper tools and
        equipment leads to cutting corners, equipment damage, and lower morale.
        Identify the shops that do not have adequate tools to do their job and prioritize
        ordering/replacements.
        If possible, reduce extraneous tasking and challenge unreasonable requests.
        Implement a push-logistics model for supplying companies/departments with
        necessary consumable supplies based upon average usage rates.
        Leadership should establish unit priorities (at all levels) and live by them.
        Many hardships are outside your unit's control (e.g., resources, OPTEMPO, funding,
        etc.). Seek assistance from higher headquarters on these issues, while focusing
        your attention on the unit-level issues you can change.
        Review the list/matrix of relevant Issue Papers on this website.
        Review the OPTEMPO of your unit and its effect on safety and unit performance.
        Seek out the agencies responsible for providing support, equipment, and
        consumables to have sufficient replacements on hand prior to needing them.
        Unfavorable respondent comments to this survey item often reveal a
        misunderstanding of the various funding allocations and unit priorities. Consider a
        short training session with all personnel to answer their concerns.
  27    My unit has enough experienced personnel to perform its current tasks.
        Although we often "do more with less," always look for opportunities to eliminate
        non-essential tasks, share workloads, or improve planning to more effectively meet
        mission goals.
        Be aware of collateral mission creep.
        Beware of and monitor fatigue levels of your personnel.
        Conduct a complete review of each qualification to ensure there are no immediate
        unit shortfalls. Then review the process for qualification to make sure you are
        teaching the right skills.
        Ensure work shifts are adequately manned for workloads (e.g., night check often
        has more demands with less people than day shift).




                                      ATTACHMENT F                                         060
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 51 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 61 of 65


         Higher headquarters provides periodic "manpower assessments" to ensure optimum
         distribution of military occupational specialties (MOSs).
         If possible, reduce extraneous tasking and challenge unreasonable requests.
         Leadership should establish unit priorities (at all levels) and live by them.
         Many hardships are outside your unit’s control (e.g., resources, OPTEMPO, funding,
         etc.). Seek assistance from higher headquarters on these issues, while focusing
         your attention on the unit-level issues you can change.
         Monitor turnover in personnel.
         Review the list/matrix of relevant Issue Papers on this website.
         Review the OPTEMPO of your unit and its effect on safety and unit performance.
         Use survey results to identify weaknesses in personnel placement, then shift
         personnel as needed to maximize their abilities on the most important issues to our
         unit.


 Back to Contents


  Section 9: Considerations Compiled With Respect To VFA-106's "Precautionary" (Yellow Flags) Survey Items




  Item                                          Considerations

  3      Safety decisions are made at the proper levels by the most qualified personnel.
         Review the list/matrix of relevant Issue Papers on this website.
         Empower ALL personnel to halt unsafe activities until hazards/risks are resolved.
         The first step in fixing problems is to identify them (e.g., surveys, communication,
         process reviews, supervision, etc.).
         If the same problems areas continue to arise, your prior interventions are not
         working. Try more focused interventions and track their effectiveness.
         Involve the officers and senior NCOs on appropriate issues.
         Challenge the SNCOs/NCOs to be more proactive with the troops and ensure the
         importance of doing things safely is very clear to them.
         Ensure closer supervision at the NCO level by empowering the NCOs to make
         decisions regarding safety practices.
         Integrate the ORM process into planning and executing operations.
         Ensure unit members are educated in the ORM process to the point that it becomes
         an automatic or intuitive part of decision making.
         Routinely encourage your subordinate leaders to work with your Safety Officer/ASO
         and Safety PO/NCO.
         Ensure your unit has a safety climate that encourages reporting safety issues.
  10     Our flight surgeon is effective at helping to identify/manage high risk personnel.
         Review the list/matrix of relevant Issue Papers on this website.



                                          ATTACHMENT F                                                061
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 52 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 62 of 65


        Discuss survey results with flight surgeon (or local medical hierarchy) to garner
        increased flight surgeon presence within squadron spaces and at Human Factors
        Councils/Boards.
        Flight surgeon shortfalls/issues may need to be referred to the head flight surgeon
        for resolution.
        Use survey results as a “lessons learned” opportunity for newly assigned flight
        surgeons on how he/she can be better integrated with the squadron.
        Increase involvement of flight surgeon in day-to-day operations.
        Review personnel jackets for drug/alcohol histories.
        Ensure your unit Human Factors Councils (HFCs) are effective at identifying (and
        possibly) providing intervention strategies for at-risk aircrew.
        Institute Human Factors Councils for ALL HANDS, not just aircrew.
        Increase the number of Human Factors Councils (HFCs) completed on deployed
        detachments.
        Reach out to counterparts in similar units for lessons learned and common
        concerns.
        Monitor aggressive aircrew who think rules aren't necessary.
        Beware of and monitor fatigue levels of your personnel.
        Integrate the ORM process into identifying/managing high risk personnel.
  11    Aircrew in my unit are able to maintain flight proficiency/currency standards.
        Review the list/matrix of relevant Issue Papers on this website.
        Conduct a complete review of each qualification to ensure there are no immediate
        unit shortfalls. Then, review the process for qualification to make sure you are
        teaching the right skills.
        The safety department, in concert with operations, can provide some new measures
        (left seat versus right seat, # of landings/flight hour, # of approaches/flight hour, etc.)
        beyond simple currency requirements to aid in righting the schedule and matching
        aircrew.
        Institute a process to more fairly distribute monthly flight hours for aircrew.
        Encourage aircrew to add instrument approaches, touch & go’s, autorotations, etc.
        at the end of scheduled flights to gain proficiency, while reducing the need to
        schedule separate events to cover the “basics.”
        Maintain proper perspective on operational excellence and safety. Specialized
        training on rarely used tasks should not take priority over basic skills/proficiency
        training.
        Ensure the qualification process remains robust and honest. There is a tendency to
        relax standards to obtain a minimum level of qualified personnel when "doing more
        with less."
        Establish a "standardization cadre" of experienced flight instructors specific to
        nuggets' needs.
        Be aware of the consequences of training with fewer resources.
        Implement a formal training plan.
        Incorporate mentorship at every level.
        Monitor turnover in personnel.


                                       ATTACHMENT F                                           062
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 53 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 63 of 65


  16    Training is conducted as scheduled.
        Review the list/matrix of relevant Issue Papers on this website.
        Hard schedule training.
        Leadership should establish priorities (at all levels) and live by them.
        Set priorities; don't try to do it all every day. Revisit lower priority tasks at the
        appropriate time.
        The foundation for operational success is our ability to lead our personnel, gain and
        hold their trust, deliver opportunities for personal/professional development, and
        provide the tools/training/time to perform their assigned tasks.
        Maintain proper perspective on operational excellence and safety. Specialized
        training on rarely used tasks should not take priority over basic skills/proficiency
        training.
        Stick to the schedule as much as possible. Crew rest, morale, and efficiency are
        improved if unexpected changes, add-on tasks, etc. are moved to the next day's
        schedule.
        Formalize maintenance training (not just OJT).
        Supervisors personally monitor training sessions to ensure quality.
        Invest the time (in training) now. It'll cost you, but less than later.
        Have QA provide a 15-30 minute training session to a different maintenance work
        center each day following FOD walk down.
  22    Unit members do not cut corners to accomplish their job/mission.
        The CO frequently reinforces the fact that cutting corners is not tolerated in this
        organization. The CO ensures department heads and senior supervisory personnel
        understand that this is the only acceptable policy.
        Personnel can honestly misperceive that they are expected to cut corners when
        simply told to expedite their work. Carefully communicate all task requirements to
        prevent these and other misperceptions.
        Address any misperceptions of “getting the X at all costs” with pilots, aircrew, tactics
        instructors, and Department Heads.
        Set priorities; don't try to do it all every day. Revisit lower priority tasks at the
        appropriate time. Follow through on equipment purchases and repairs. Lack of
        proper tools and equipment leads to cutting corners, equipment damage, and lower
        morale.
        Beware of an environment where "work-arounds" are "the way we do things here."
        When standards and rules invite "workarounds" due to their complexity, lack of
        clarity, or ineffectiveness, submit changes to the standards and rules! A "we've
        always done it that way" mentality will only lead to further complacency, rule-
        bending, and potential incidents/mishaps.
        Monitor supervisors who think it's okay to cut corners.
        COs/Supervisors at all levels must periodically reinforce emphasis on procedures.
        Be aware of personnel growing up in an environment that encourages "work the
        system" and discourages personal accountability and responsibility.
        Beware of and monitor fatigue levels of your personnel.
        Monitor and be aware of perceived mission creep.


                                      ATTACHMENT F                                         063
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 54 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 64 of 65


        Establish, communicate (make visible), and enforce performance standards in your
        command.
        Involve the officers and senior NCOs on appropriate issues.
        Review the list/matrix of relevant Issue Papers on this website.
  29    I am provided the right number of flight hours to fly safely.
        Maintain proper perspective on operational excellence and safety. Specialized
        training on rarely used tasks should not take priority over basic skills/proficiency
        training.
        If necessary, reduce op tempo / mission complexity to focus on strictly core skills
        training and adjust flight ops to avoid pilots having to fly - land - brief - fly again.
        Many hardships are outside your unit's control (e.g., resources, OPTEMPO, funding,
        etc.). Seek assistance from higher headquarters on these issues, while focusing
        your attention on the unit-level issues you can change.
        Leadership should establish unit priorities (at all levels) and live by them.
        Implement a formal training plan.
        Set aside a "dialogue period" with aircrew/maintainers and discusses pertinent
        issues, such as: individual flight time, training requirements, the latest rumors, etc.
        The distribution of flight hours should consider who may need additional hours for
        safety, confidence, and proficiency . . . everyone does not need the same hours
        each month.
        Be aware of the consequences of training with fewer resources.
        Review the list/matrix of relevant Issue Papers on this website.
        My unit's private motor vehicle (PMV) program is working well to reduce PMV
  34
        incidents.
        Review the CMC Safety Division PMV Safety Program Resources at
        http://www.safety.marines.mil/Resources.
        Review the National Highway Traffic Safety Administration Traffic Safety resources
        at http://www.nhtsa.gov.
        Conduct safety vehicle inspections before driving extended distances.
        Implement additional rest and driving restriction measures, especially during periods
        of inclement weather and extended work days.
        Review pre-holiday vehicle inspection checklists and personal ORM plans.
        Encourage personnel to live near their place of work. Long work days combined with
        excessive commutes leads to fatigued workers and drivers.
        Incorporate mentorship at every level.
        Ensure your unit safety council/committee programs are effective.
        Ensure all communication vehicles are used (e.g., face-to-face, POD, AOMs,
        formations, publications, social media, etc.). Too often, vehicles to communicate are
        overlooked.
        Don't expect people to remember what you said two weeks ago. If it's important,
        publish it or restate it often.
        Ensure unit members are educated in the ORM process to the point that it becomes
        an automatic or intuitive part of decision making.



                                      ATTACHMENT F                                         064
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
DataSummaryReport                                                     Page 55 of 55
        Case 1:20-cv-00410-RDM Document 41-6 Filed 08/25/20 Page 65 of 65


        Despite laws/regulations, personnel continue to use cell phones. Emphasize the
        benefits of calling before driving, using a hands-free device, or asking passengers
        take important calls.
        Do not text and drive. Hazards are too easily missed, vehicle control is hindered,
        and reaction time is severely impaired.
        COs/Safety Officers should conduct periodic seatbelt and cell phone checks of
        personnel arriving/departing unit parking areas to emphasize commands'
        commitment to standards and safety of personnel.
        Promptly notify personnel of impending hazardous weather conditions to reduce
        commuting mishaps.
        Adjust base working hours to avoid highest levels of local commuter traffic.
        Review the list/matrix of relevant Issue Papers on this website.
        My unit's off duty and recreational activity safety program is working well to reduce
  37
        injuries.
        Review the list/matrix of relevant Issue Papers on this website.
        Leaders/Supervisors should be aware of their personnel's off-duty activities.
        Do not use scare tactics. Educate your personnel on the hazards and ORM.
        Train personnel to properly use ORM for their high-risk activities.
        Locate mentors and training opportunities for your personnel who are involved in
        high risk activities.
        Use OD&R survey results to tailor safety programs to match the activities of your
        own personnel (i.e., don't have a lecture on boating safety if no one owns/operates a
        boat in your unit).
        Page 13 entries, Line of Duty briefs, etc. are not just for motorcycle riders.
        Personnel who conduct any high risk activity should be aware of the consequences
        of their actions.
        Develop base-sponsored activities/training on various recreational activities to
        preclude accident-driven learning curves by novices.
        Support your personnel in conducting their OD&R activities safely . . . labeling and
        ridiculing particular activities does not reduce those activities, it only builds
        resentment.
        Encourage alcohol-free activities.
        Similar to port call efforts, work with the base special services to offer tours, classes,
        special events, etc., along with transportation, so junior personnel have a variety of
        low-cost, non-alcohol related activities.
        Continue to place flyers, bulletins, notices, etc. concerning OD&R activities on
        bulletin boards and information racks for easy access near lounges or other
        gathering spots. Emails and Web pages are too often ignored or ineffective.
        Have field meet PME's by rank (i.e., NCO's, SNCO's, officers) and have personnel
        participate in the activities with SME's observing and teaching the rights/wrongs.


                                          Print the Summary




                                      ATTACHMENT F                                           065
https://www.safetyclimatesurveys.org/sitecoaccess/datasummaryreport.aspx?ckill=156691... 8/27/2019
